ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)

                            EXCEPTIONS PRÉLIMINAIRES


                                ARRÊT DU 6 JUIN 2018




                                   2018
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)

                             PRELIMINARY OBJECTIONS


                             JUDGMENT OF 6 JUNE 2018




5 CIJ1142.indb 1                                             21/02/19 15:44

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                                         exceptions préliminaires, arrêt,
                                           C.I.J. Recueil 2018, p. 292




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                       Preliminary Objections, Judgment,
                                          I.C.J. Reports 2018, p. 292




                                                                                1142
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157341-1




5 CIJ1142.indb 2                                                                            21/02/19 15:44

                                                       6 JUIN 2018

                                                        ARRÊT




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)
                        EXCEPTIONS PRÉLIMINAIRES




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)
                         PRELIMINARY OBJECTIONS




                                                   6 JUNE 2018

                                                   JUDGMENT




5 CIJ1142.indb 3                                                     21/02/19 15:44

                   292 	



                                              TABLE DES MATIÈRES

                                                                                           Paragraphes

                   Qualités                                                                     1-22
                       I. Contexte factuel                                                     23-41
                       II. Bases de compétence invoquées                                       42-47
                   III. Objet du différend                                                     48-73
                   IV. Première exception préliminaire : compétence en vertu de la
                       convention de Palerme                                                  74-119
                         A. La violation alléguée des règles relatives aux immunités des
                            Etats et de leurs agents par la France                            86-103
                         B. La compétence excessive que la France se serait attribuée        104-119
                       V. Deuxième exception préliminaire : compétence en vertu du
                          protocole de signature facultative à la convention de
                          Vienne120-138
                   VI. Troisième exception préliminaire : abus de procédure et abus
                       de droit                                                              139-152
                   VII. Conclusions générales                                                    153
                   Dispositif154




                   4




5 CIJ1142.indb 4                                                                                         21/02/19 15:44

                    293 	



                                    COUR INTERNATIONALE DE JUSTICE

                                                     ANNÉE 2018
        2018
        6 juin
     Rôle général                                      6 juin 2018
       no 163

                          IMMUNITÉS ET PROCÉDURES PÉNALES
                                     (GUINÉE ÉQUATORIALE c. FRANCE)


                                            EXCEPTIONS PRÉLIMINAIRES



                        Contexte factuel.

                                                             *
                      Bases de compétence invoquées — Article 35 de la convention de Palerme —
                    Article premier du protocole de signature facultative à la convention de Vienne.

                                                             *
                       Objet du différend.
                       Aspect du différend à l’égard duquel la Guinée équatoriale invoque la convention
                    de Palerme — Désaccord sur la question de savoir si, en conséquence des principes
                    visés à l’article 4 de la convention, M. Obiang Mangue jouit de l’immunité de juri-
                    diction — Divergence de vues sur la question de savoir si, en conséquence des prin-
                    cipes visés à l’article 4 de la convention, l’immeuble sis au 42 avenue Foch à Paris
                    jouit d’une immunité v­ is-à-vis des mesures de contrainte —Désaccord sur la ques-
                    tion de savoir si, en établissant sa compétence pour connaître des infractions prin-
                    cipales, la France a violé l’article 4, lu conjointement avec les articles 6 et 15.
                       Aspect du différend à l’égard duquel la Guinée équatoriale invoque le protocole
                    de signature facultative — Désaccord sur la question de savoir si l’immeuble sis au
                    42 avenue Foch à Paris fait partie des locaux de la mission de la Guinée équato-
                    riale en France et peut donc bénéficier de la protection accordée à pareils locaux
                    par l’article 22 de la convention de Vienne — Désaccord sur la question de savoir
                    si les mesures prises par la France à l’égard de cet immeuble emportent violation
                    de l’article 22.
                       Assertions de la Guinée équatoriale concernant les obligations de consultation et
                    de coopération prévues dans la convention de Palerme — Absence de telles conclu-
                    sions au terme du mémoire — Décision de la Cour de considérer ­celles-ci comme
                    des arguments supplémentaires et non comme des demandes distinctes formulées
                    au titre de la convention de Palerme.

                                                             *

                    5




5 CIJ1142.indb 6                                                                                           21/02/19 15:44

                   294 	            immunités et procédures pénales (arrêt)

                       Première exception préliminaire : compétence en vertu de la convention de
                   Palerme.
                       Conditions de nature procédurale prévues à l’article 35 de ladite convention —
                   Conditions satisfaites.
                       Violation alléguée des règles relatives aux immunités des Etats et de leurs agents
                   par la France — Interprétation de l’article 4 de la convention de Palerme — But
                   de l’article 4 — Sens ordinaire du paragraphe 1 de l’article 4 — Contexte du para-
                   graphe 1 de l’article 4 — Lecture de cette disposition à la lumière de l’objet et du
                   but de la convention — Conclusion de la Cour selon laquelle les règles du droit
                   international coutumier relatives aux immunités des Etats et de leurs agents ne
                   sont pas incorporées dans l’article 4 — Interprétation confirmée par les travaux
                   préparatoires — Aspect du différend sans relation avec l’interprétation ou l’appli-
                   cation de la convention de Palerme en tant qu’il a trait à l’immunité prétendue du
                   vice-­président et de l’immunité de toute mesure de contrainte invoquée en faveur de
                   l’immeuble en tant que bien d’Etat — Cour non compétente pour connaître de cet
                   aspect du différend.
                       Compétence excessive que la France se serait attribuée — Question de savoir si
                   l’incrimination par la France du blanchiment d’argent et l’établissement de sa com-
                   pétence à l’égard de cette infraction concernent l’interprétation ou l’application de
                   la convention de Palerme — Définition de l’expression « infraction principale »
                   selon l’alinéa h) de l’article 2 de la convention — Obligation pour les Etats parties,
                   selon le paragraphe 2 de l’article 6, de s’efforcer de conférer le caractère d’infrac-
                   tion pénale à l’éventail le plus large d’infractions principales, y compris les infrac-
                   tions commises à l’extérieur du territoire relevant de leur compétence — Obliga-
                   tion pour chaque Etat partie, selon l’article 15, d’adopter les mesures nécessaires
                   pour établir sa compétence à l’égard des infractions visées par la convention —
                   Violations reprochées par la Guinée équatoriale non susceptibles d’entrer dans les
                   prévisions des articles 6 et 15 de la convention de Palerme — Cour non compétente
                   pour connaître de cet aspect du différend.
                       Cour non compétente au titre de la convention de Palerme pour connaître de la
                   requête de la Guinée équatoriale — Première exception préliminaire retenue.

                                                             *
                      Deuxième exception préliminaire : compétence en vertu du protocole de signa-
                   ture facultative à la convention de Vienne.
                      Aucune suite donnée par la France à la proposition de la Guinée équatoriale
                   d’avoir recours à la conciliation ou à l’arbitrage — Articles II et III du protocole
                   de signature facultative dépourvus d’incidence sur une éventuelle compétence de la
                   Cour au titre de l’article premier de c­ elui-ci.
                      Question de savoir si cet aspect du différend est relatif à l’interprétation ou
                   l’application de la convention de Vienne, comme l’exige l’article premier du proto-
                   cole de signature facultative — Définition de l’expression « locaux de la mission »
                   selon l’alinéa i) de l’article premier de la convention de Vienne — Régime d’invio-
                   labilité, de protection et d’immunité garanti à pareils locaux par l’article 22 de la
                   convention de Vienne — Positions divergentes sur la question de savoir si l’im-
                   meuble sis au 42 avenue Foch à Paris peut être considéré comme « locaux de la
                   mission » et s’il convient ou non de lui accorder la protection prévue par l’ar-
                   ticle 22 — Aspect du différend relatif à l’interprétation ou l’application de la
                   convention de Vienne, au sens de l’article premier du protocole de signature facul-
                   tative, et entrant dans le champ de la convention de Vienne — Biens mobiliers

                   6




5 CIJ1142.indb 8                                                                                             21/02/19 15:44

                    295 	            immunités et procédures pénales (arrêt)

                    présents dans l’immeuble — Cour compétente pour se prononcer sur le différend
                    relatif au statut de l’immeuble sis au 42 avenue Foch à Paris en tant que locaux
                    diplomatiques, y compris sur toute demande relative aux pièces d’ameublement et
                    autres objets se trouvant dans lesdits locaux — Deuxième exception préliminaire
                    rejetée.

                                                             *
                       Troisième exception préliminaire : abus de procédure et abus de droit.
                       Exception dûment qualifiée d’exception d’irrecevabilité.
                       Abus de procédure — Question d’ordre procédural pouvant être examinée à un
                    stade préliminaire — Abus de procédure à démontrer au moyen de preuves
                    claires — Absence de telles preuves en l’espèce — Demandeur ne pouvant être
                    débouté pour abus de procédure que dans des circonstances exceptionnelles —
                    Absence de pareilles circonstances en l’espèce.
                       Abus de droit — Impossibilité d’invoquer comme cause d’irrecevabilité l’abus
                    d’un droit dont l’existence doit être établie au stade du fond de l’affaire — Néces-
                    sité d’examiner tout argument relatif à un abus de droit au stade du fond.
                       Troisième exception préliminaire rejetée.

                                                             *
                        Conclusions générales.


                                                         ARRÊT

                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Owada,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                                Gevorgian, Salam, juges ; M. Kateka, juge ad hoc ; M. Couvreur,
                                greffier.

                        En l’affaire relative aux immunités et procédures pénales,
                        entre
                    la République de Guinée équatoriale,
                    représentée par
                       S. Exc. M. Carmelo Nvono Nca, ambassadeur de la République de Gui-
                          née équatoriale auprès du Royaume de Belgique et du Royaume des
                          Pays‑Bas,
                       comme agent ;
                       M. Juan Olo Mba, ministre délégué de la justice de la République de Gui-
                          née équatoriale,
                       Mme Rimme Bosio Riokale, secrétaire d’Etat de la République de Gui-
                          née équatoriale,
                       S. Exc. M. Miguel Oyono Ndong, ambassadeur de la République de Gui-
                          née équatoriale auprès de la France,

                    7




5 CIJ1142.indb 10                                                                                          21/02/19 15:44

                    296 	            immunités et procédures pénales (arrêt)

                        S. Exc. M. Lázaro Ekua, ambassadeur de la République de Guinée équato-
                           riale auprès de la Suisse et représentant permanent auprès de l’Office des
                           Nations Unies et d’autres organisations internationales à Genève,
                        M. Sergio Abeso Tomo, ancien président de la Cour suprême de justice de la
                           République de Guinée équatoriale,
                        comme membres de la délégation ;
                        M. Maurice Kamto, professeur à l’Université de Yaoundé II (Cameroun),
                           avocat au barreau de Paris, membre et ancien président de la Commission
                           du droit international,
                        M. Jean‑Charles Tchikaya, avocat au barreau de Bordeaux,
                        sir Michael Wood, K.C.M.G., membre de la Commission du droit internatio-
                           nal, membre du barreau d’Angleterre,
                        comme conseils et avocats ;
                        M. Alfredo Crosato Neumann, Institut de hautes études internationales et du
                           développement de Genève,
                        M. Francisco Evuy Nguema Mikue, avocat de la République de Guinée équa-
                           toriale,
                        M. Francisco Moro Nve Obono, avocat de la République de Guinée équato-
                           riale,
                        M. Didier Rebut, professeur à l’Université Paris 2 Panthéon‑Assas,
                        M. Omri Sender, George Washington University Law School, membre du
                           barreau d’Israël,
                        M. Alain‑Guy Tachou‑Sipowo, chargé de cours, Université McGill et Uni-
                           versité Laval,
                        comme conseils ;
                        Mme Emilia Ndoho, secrétaire à l’ambassade de la République de Guinée
                           équatoriale auprès du Royaume de Belgique et du Royaume des Pays‑Bas,
                        comme assistante,
                        et
                    la République française,
                    représentée par
                       M. François Alabrune, directeur des affaires juridiques du ministère de l’Eu-
                         rope et des affaires étrangères,
                       comme agent ;
                       M. Pierre Boussaroque, directeur adjoint des affaires juridiques du ministère
                         de l’Europe et des affaires étrangères,
                       comme agent adjoint ;
                       M. Alain Pellet, professeur émérite à l’Université Paris Nanterre, ancien
                         membre et ancien président de la Commission du droit international,
                         membre de l’Institut de droit international,
                       M. Hervé Ascensio, professeur à l’Université Paris 1 Panthéon‑Sorbonne,
                       M. Pierre Bodeau‑Livinec, professeur à l’Université Paris Nanterre,
                       M. Mathias Forteau, professeur à l’Université Paris Nanterre,
                       Mme Maryline Grange, maître de conférences en droit public à l’Université
                         Jean Monnet à Saint-Etienne, Université de Lyon,
                       comme conseils ;

                    8




5 CIJ1142.indb 12                                                                                       21/02/19 15:44

                    297 	              immunités et procédures pénales (arrêt)

                        M. Ludovic Legrand, consultant juridique à la direction des affaires juri-
                          diques du ministère de l’Europe et des affaires étrangères,
                        M. Julien Boissise, consultant juridique à la direction des affaires juridiques
                          du ministère de l’Europe et des affaires étrangères,
                        comme conseils adjoints ;
                        Mme Flavie Le Sueur, cheffe du bureau du droit économique, financier et
                          social, de l’environnement et de la santé publique à la direction des affaires
                          criminelles et des grâces du ministère de la justice,
                        Mme Diarra Dime Labille, conseillère juridique à l’ambassade de France aux
                          Pays‑Bas,
                        comme conseillères,


                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                       1. Le 13 juin 2016, le Gouvernement de la République de Guinée équatoriale
                    (ci‑après, la « Guinée équatoriale ») a déposé au Greffe de la Cour une requête
                    introductive d’instance contre la République française (ci‑après, la « France »)
                    au sujet d’un différend ayant trait à
                          « l’immunité de juridiction pénale du second vice-­président de la Répu-
                          blique de Guinée équatoriale chargé de la défense et de la sécurité de l’Etat
                          [M. Teodoro Nguema Obiang Mangue], ainsi qu[’au] statut juridique de
                          l’immeuble qui abrite l’ambassade de Guinée équatoriale en France, tant
                          comme locaux de la mission diplomatique que comme propriété de l’Etat ».
                        2. Dans sa requête, la Guinée équatoriale entend fonder la compétence de la
                     Cour, d’une part, sur l’article 35 de la convention des Nations Unies contre la
                     criminalité transnationale organisée du 15 novembre 2000 (ci‑après, la « conven-
                    tion de Palerme ») et, d’autre part, sur l’article premier du protocole de signature
                    facultative à la convention de Vienne sur les relations diplomatiques concernant
                    le règlement obligatoire des différends, du 18 avril 1961 (ci‑après, le « protocole
                    de signature facultative à la convention de Vienne »).
                        3. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
                    requête a été immédiatement communiquée au Gouvernement français ; confor-
                    mément au paragraphe 3 de cet article, tous les Etats admis à ester devant la
                    Cour ont par ailleurs été informés du dépôt de la requête.
                        4. La Cour ne comptant sur le siège aucun juge de nationalité équato-­
                    guinéenne, la Guinée équatoriale a fait usage du droit que lui confère le para-
                    graphe 2 de l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
                    pour siéger en l’affaire ; elle a désigné M. James Kateka.
                        5. Par une ordonnance en date du 1er juillet 2016, la Cour a fixé au 3 janvier
                    2017 et au 3 juillet 2017, respectivement, les dates d’expiration des délais pour le
                    dépôt d’un mémoire de la Guinée équatoriale et d’un contre‑mémoire de la
                    France. Le mémoire de la Guinée équatoriale a été déposé dans le délai ainsi
                    ­prescrit.
                        6. Le 29 septembre 2016, la Guinée équatoriale, se référant à l’article 41 du Sta-
                    tut et aux articles 73, 74 et 75 du Règlement de la Cour, a présenté une demande

                    9




5 CIJ1142.indb 14                                                                                            21/02/19 15:44

                    298 	            immunités et procédures pénales (arrêt)

                    en indication de mesures conservatoires tendant à ce que la France suspende
                    toutes les procédures pénales engagées contre le vice-­président équato-­guinéen ;
                    qu’elle veille à ce que l’immeuble sis au 42 avenue Foch à Paris soit traité comme
                    locaux de la mission diplomatique de la Guinée équatoriale en France et, en par-
                    ticulier, garantisse son inviolabilité ; et qu’elle s’abstienne de prendre toute autre
                    mesure qui pourrait aggraver ou étendre le différend soumis à la Cour.
                       7. La Guinée équatoriale a en outre prié « le président de la Cour, conformé-
                    ment à l’article 74, paragraphe 4, du Règlement de la Cour, d’inviter la France
                    à agir de manière que toute ordonnance de la Cour sur la demande en indication
                    de mesures conservatoires puisse avoir les effets voulus ».
                       8. Le greffier a immédiatement transmis copie de la demande en indication de
                    mesures conservatoires au Gouvernement français, en application du para-
                    graphe 2 de l’article 73 du Règlement. Il en a également informé le Secrétaire
                    général de l’Organisation des Nations Unies.
                       9. Par lettre datée du 3 octobre 2016, dans laquelle il invoquait le para-
                    graphe 4 de l’article 74 du Règlement, le vice-­président de la Cour, faisant fonc-
                    tion de président en l’affaire, a appelé l’attention de la France « sur la nécessité
                    d’agir de manière que toute ordonnance de la Cour sur la demande en indica-
                    tion de mesures conservatoires puisse avoir les effets voulus ».
                       10. Par ordonnance du 7 décembre 2016, la Cour, après avoir entendu les
                    Parties, a indiqué les mesures conservatoires suivantes :
                            « La France doit, dans l’attente d’une décision finale en l’affaire, prendre
                         toutes les mesures dont elle dispose pour que les locaux présentés comme
                         abritant la mission diplomatique de la Guinée équatoriale au 42 ave-
                         nue Foch à Paris jouissent d’un traitement équivalent à celui requis par
                         l’article 22 de la convention de Vienne sur les relations diplomatiques, de
                         manière à assurer leur inviolabilité. »
                       11. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a
                    adressé aux Etats parties à la convention de Palerme la notification prévue au
                    paragraphe 1 de l’article 63 du Statut de la Cour ; il a en outre adressé à
                    l’Union européenne, en tant que partie à ladite convention, la notification pré-
                    vue au paragraphe 2 de l’article 43 du Règlement. Par ailleurs, conformément au
                    paragraphe 3 de l’article 69 du Règlement, le greffier a adressé à l’Organisation
                    des Nations Unies, par l’entremise de son Secrétaire général, la notification pré-
                    vue au paragraphe 3 de l’article 34 du Statut.
                       Par lettre en date du 28 avril 2017, le directeur général du service juridique de la
                    Commission européenne a fait connaître à la Cour que l’Union européenne n’avait
                    pas l’intention de présenter, au titre du paragraphe 2 de l’article 43 du Règlement,
                    des observations concernant l’interprétation de la convention de Palerme.
                       12. Conformément au paragraphe 1 de l’article 43 du Règlement, le greffier a
                    également adressé aux Etats parties à la convention de Vienne sur les relations
                    diplomatiques (ci‑après, la « convention de Vienne »), ainsi qu’aux Etats parties
                    au protocole de signature facultative à la convention de Vienne, la notification
                    prévue au paragraphe 1 de l’article 63 du Statut.
                       13. Le 31 mars 2017, dans le délai fixé au paragraphe 1 de l’article 79 du
                    Règlement, la France a soulevé des exceptions préliminaires à la compétence de
                    la Cour. En conséquence, par ordonnance du 5 avril 2017, la Cour, constatant
                    qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règlement la
                    procédure sur le fond était suspendue, a fixé au 31 juillet 2017 la date d’expira-
                    tion du délai dans lequel la Guinée équatoriale pouvait présenter un exposé écrit


                    10




5 CIJ1142.indb 16                                                                                             21/02/19 15:44

                    299 	              immunités et procédures pénales (arrêt)

                    contenant ses observations et conclusions sur les exceptions préliminaires soule-
                    vées par la France. La Guinée équatoriale a déposé un tel exposé dans le délai
                    ainsi fixé, et l’affaire s’est alors trouvée en état pour ce qui est des exceptions
                    préliminaires.
                       14. Par lettre en date du 9 février 2018, l’agent de la France, se fondant sur
                    l’article 56 du Règlement, a transmis à la Cour une copie certifiée conforme d’un
                    jugement rendu par le tribunal correctionnel de Paris, en date du 27 octobre
                    2017. Ainsi que le prévoit le paragraphe 1 de l’article précité, le document a été
                    communiqué à la Guinée équatoriale. Par note verbale en date du 14 février
                    2018, l’ambassade de Guinée équatoriale près le Royaume des Pays‑Bas a
                    informé la Cour que la Guinée équatoriale ne voyait pas d’objection à ce qu’il
                    soit produit en l’espèce. La Cour a pris note de l’accord des Parties et le greffier,
                    par lettres en date du 19 février 2018, a fait connaître aux Parties que ledit docu-
                    ment pouvait être produit.
                       15. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
                    après s’être renseignée auprès des Parties, a décidé que des exemplaires des
                    pièces de procédure, dont le mémoire de la Guinée équatoriale, et des docu-
                    ments y annexés seraient rendus accessibles au public à l’ouverture de la procé-
                    dure orale.
                       16. Des audiences publiques sur les exceptions préliminaires soulevées par la
                    France se sont tenues du lundi 19 février au vendredi 23 février 2018, au cours
                    desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour la France :              M. François Alabrune,
                                                  M. Hervé Ascensio,
                                                  M. Pierre Bodeau‑Livinec,
                                                  M. Alain Pellet.
                    Pour la Guinée équatoriale : S. Exc. M. Carmelo Nvono Nca,
                                                  sir Michael Wood,
                                                  M. Jean‑Charles Tchikaya,
                                                  M. Maurice Kamto.


                      17. A l’audience, un membre de la Cour a posé à la France une question
                    à laquelle une réponse et des observations y afférentes ont été formulées
                    oralement.

                                                             *
                       18. Dans la requête, les demandes ci‑après ont été formulées par la Répu-
                    blique de Guinée équatoriale :
                           « Au regard de ce qui précède, la Guinée équatoriale prie respectueuse-
                         ment la Cour :
                         a) En ce qui concerne le non‑respect de la souveraineté de la République
                            de Guinée équatoriale par la République française :
                              i) de dire et juger que la République française a manqué à son obli-
                                 gation de respecter les principes de l’égalité souveraine des Etats et
                                 de la non‑intervention dans les affaires intérieures d’autres Etats à
                                 l’égard de la République de Guinée équatoriale, conformément au
                                 droit international, en permettant que ses juridictions engagent des

                    11




5 CIJ1142.indb 18                                                                                           21/02/19 15:44

                    300 	           immunités et procédures pénales (arrêt)

                                 procédures judiciaires pénales contre son second vice-­   président
                                 pour des allégations qui, lors même qu’elles auraient été établies,
                                 quod non, relèveraient de la seule compétence des juridictions
                                 équato-­guinéennes, et qu’elles ordonnent la saisie d’un immeuble
                                 appartenant à la République de Guinée équatoriale et utilisé aux
                                 fins de la mission diplomatique de ce pays en France ;

                         b) En ce qui concerne le second vice-­président de la République de Gui-
                            née équatoriale chargé de la défense et de la sécurité de l’Etat :
                               i) de dire et juger qu’en engageant des procédures pénales contre le
                                  second vice-­ président de la République de Guinée équatoriale
                                  chargé de la défense et la sécurité de l’Etat, Son Excellence M. Teo-
                                  doro Nguema Obiang Mangue, la République française a agi et agit
                                  en violation de ses obligations en vertu du droit international,
                                  notamment la convention des Nations Unies contre la criminalité
                                  transnationale organisée et le droit international général ;
                              ii) d’ordonner à la République française de prendre toutes les mesures
                                  nécessaires pour mettre fin à toutes les procédures en cours contre
                                  le second vice-­président de la République de Guinée équatoriale
                                  chargé de la défense et de la sécurité de l’Etat ;
                             iii) d’ordonner à la République française de prendre toutes les mesures
                                  pour prévenir de nouvelles atteintes à l’immunité du second vice-­
                                  président de la Guinée équatoriale chargé de la défense et de la
                                  sécurité de l’Etat, et notamment s’assurer qu’à l’avenir, ses juridic-
                                  tions n’engagent pas de procédures pénales contre le second vice-­
                                  président de Guinée équatoriale ;
                         c) En ce qui concerne l’immeuble sis au 42 avenue Foch à Paris :
                              i) de dire et juger que la République française, en saisissant l’im-
                                 meuble sis au 42 avenue Foch à Paris, propriété de la République
                                 de Guinée équatoriale et utilisé aux fins de la mission diplomatique
                                 de ce pays en France, agit en violation de ses obligations en vertu
                                 du droit international, notamment la convention de Vienne sur les
                                 relations diplomatiques et la convention des Nations Unies, ainsi
                                 qu’en vertu du droit international général ;
                             ii) d’ordonner à la République française de reconnaître à l’immeuble
                                 sis au 42 avenue Foch à Paris, le statut de propriété de la Répu-
                                 blique de Guinée équatoriale ainsi que de locaux de sa mission
                                 diplomatique à Paris, et de lui assurer en conséquence la protection
                                 requise par le droit international ;
                         d) En conséquence de l’ensemble des violations par la République fran-
                            çaise de ses obligations internationales dues à la République de Gui-
                            née équatoriale :
                              i) de dire et juger que la responsabilité de la République française est
                                 engagée du fait du préjudice que les violations de ses obligations
                                 internationales ont causé et causent encore à la République de Gui-
                                 née équatoriale ;
                             ii) d’ordonner à la République française de payer à la République de
                                 Guinée équatoriale une pleine réparation pour le préjudice subi,
                                 dont le montant sera déterminé à une étape ultérieure. »


                    12




5 CIJ1142.indb 20                                                                                          21/02/19 15:44

                    301 	           immunités et procédures pénales (arrêt)

                      19. Au cours de la procédure écrite sur le fond, les conclusions ci‑après ont été
                    présentées au nom du Gouvernement de la Guinée équatoriale dans le mémoire :
                           « Pour les motifs exposés dans le présent mémoire, la République
                         de ­Guinée équatoriale prie respectueusement la Cour international[e] de
                         Justice :
                         a) En ce qui concerne le non‑respect de la souveraineté de la République
                             de Guinée équatoriale par la République française :
                                i) de dire et juger que la République française a manqué à son obli-
                                   gation de respecter les principes de l’égalité souveraine des Etats et
                                   de la non‑intervention dans les affaires intérieures d’autres Etats à
                                   l’égard de la République de Guinée équatoriale, conformément à la
                                   convention des Nations Unies contre la criminalité transnationale
                                   organisée et au droit international général, en permettant que ses
                                   juridictions engagent des procédures judiciaires pénales contre son
                                   vice-­président pour des allégations qui, lors même qu’elles auraient
                                   été établies, quod non, relèveraient de la seule compétence des juri-
                                   dictions équato-­  guinéennes, et qu’elles ordonnent la saisie d’un
                                   immeuble appartenant à la République de Guinée équatoriale et
                                   utilisé aux fins de la mission diplomatique de ce pays en France ;
                         b) En ce qui concerne le vice-­président de la République de Guinée équa-
                             toriale, chargé de la défense nationale et de la sécurité de l’Etat :
                                i) de dire et juger qu’en engageant des procédures pénales contre le
                                   vice-­président de la République de Guinée équatoriale, chargé de la
                                   défense nationale et de la sécurité de l’Etat, Son Excellence M. Teo-
                                   doro Nguema Obiang Mangue, la République française a agi et agit
                                   en violation de ses obligations en vertu du droit international,
                                   notamment la convention des Nations Unies contre la criminalité
                                   transnationale organisée et le droit international général ;
                               ii) d’ordonner à la République française de prendre toutes les mesures
                                   nécessaires pour mettre fin à toutes les procédures en cours contre
                                   le vice-­président de la République de Guinée équatoriale, chargé de
                                   la défense nationale et de la sécurité de l’Etat ;
                              iii) d’ordonner à la République française de prendre toutes les mesures
                                   pour prévenir de nouvelles atteintes à l’immunité du vice-­président
                                   de la République de Guinée équatoriale, chargé de la défense natio-
                                   nale et de la sécurité de l’Etat, et notamment s’assurer qu’à l’avenir,
                                   ses juridictions n’engagent pas de procédures pénales contre celui‑ci ;
                         c) En ce qui concerne l’immeuble sis au 42 avenue Foch à Paris :
                                i) de dire et juger que la République française, en saisissant l’im-
                                   meuble sis au 42 avenue Foch à Paris, propriété de la République
                                   de Guinée équatoriale et utilisé aux fins de la mission diplomatique
                                   de ce pays en France, agit en violation de ses obligations en vertu
                                   du droit international, notamment la convention de Vienne sur les
                                   relations diplomatiques et la convention des Nations Unies contre
                                   la criminalité transnationale organisée, ainsi qu’en vertu du droit
                                   international général ;
                               ii) d’ordonner à la République française de reconnaître à l’immeuble
                                   sis au 42 avenue Foch à Paris, le statut de propriété de la Répu-
                                   blique de Guinée équatoriale ainsi que de locaux de sa mission

                    13




5 CIJ1142.indb 22                                                                                            21/02/19 15:44

                    302 	           immunités et procédures pénales (arrêt)

                                 diplomatique à Paris, et de lui assurer en conséquence la protection
                                 requise par le droit international ;
                         d) En conséquence de l’ensemble des violations par la République fran-
                            çaise de ses obligations internationales dues à la République de Gui-
                            née équatoriale :
                              i) de dire et juger que la responsabilité de la République française est
                                 engagée du fait du préjudice que les violations de ses obligations
                                 internationales ont causé et causent encore à la République de Gui-
                                 née équatoriale ;
                             ii) d’ordonner à la République française de payer [à] la République de
                                 Guinée équatoriale une pleine réparation pour le préjudice subi,
                                 dont le montant sera détermin[é] à une étape ultérieure. »
                       20. Les conclusions ci‑après ont été présentées au nom du Gouvernement de
                    la République française dans les exceptions préliminaires :
                            « Pour les motifs exposés dans les présentes exceptions préliminaires, et
                         tous ceux qui pourraient être invoqués dans la suite de la procédure ou
                         soulevés d’office, la République française prie la Cour internationale de
                         Justice de bien vouloir décider qu’elle n’a pas compétence pour se pronon-
                         cer sur la requête introduite par la République de Guinée équatoriale le
                         13 juin 2016. »
                       21. Les conclusions ci‑après ont été présentées au nom du Gouvernement de
                    la République de Guinée équatoriale dans l’exposé écrit contenant ses observa-
                    tions et conclusions sur les exceptions préliminaires :
                            « Pour les raisons exposées ci‑dessus, la République de Guinée équato-
                         riale prie respectueusement la Cour :
                         1) de rejeter les exceptions préliminaires de la France ; et
                         2) de déclarer qu’elle a compétence pour se prononcer sur la requête de la
                             Guinée équatoriale. »
                       22. A l’issue de la procédure orale sur les exceptions préliminaires, les conclu-
                    sions ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement de la République française,
                    à l’audience du 21 février 2018 :
                             « Pour les motifs développés dans ses exceptions préliminaires et exposés
                         par ses représentants au cours des audiences relatives à ces exceptions pré-
                         liminaires en l’affaire relative aux Immunités et procédures pénales (Gui-
                         née équatoriale c. France), la République française prie la Cour de bien
                         vouloir décider :
                           i) qu’elle n’a pas compétence pour se prononcer sur la requête introduite
                              par la République de Guinée équatoriale le 13 juin 2016 ; et
                          ii) que la requête est irrecevable. »
                    Au nom du Gouvernement de la République de Guinée équatoriale,
                    à l’audience du 23 février 2018 :
                            « Sur la base des faits et du droit exposés dans nos observations sur les
                         exceptions préliminaires soulevées par la République française, et au cours de
                         la présente audience, la Guinée équatoriale prie respectueusement la Cour :


                    14




5 CIJ1142.indb 24                                                                                          21/02/19 15:44

                    303 	              immunités et procédures pénales (arrêt)

                          1) de rejeter les exceptions préliminaires de la France ; et
                          2) de déclarer qu’elle a compétence pour se prononcer sur la requête de la
                             République de Guinée équatoriale. »

                                                                     *
                                                                 *       *

                                                      I. Contexte factuel

                       23. A partir de 2007, des associations et personnes privées ont déposé
                    des plaintes auprès du procureur de la République de Paris à l’encontre
                    de certains chefs d’Etat africains et de membres de leurs familles, pour des
                    détournements allégués de fonds publics dans leur pays d’origine, dont les
                    produits auraient été investis en France.
                       24. L’une de ces plaintes, déposée le 2 décembre 2008 par l’association
                    Transparency International France, a été déclarée recevable par la justice
                    française et une information judiciaire a été ouverte des chefs de « recel de
                    détournement de fonds publics », « complicité de recel de détournement
                    de fonds publics, complicité de détournement de fonds publics, blanchi-
                    ment, complicité de blanchiment, abus de biens sociaux, complicité d’abus
                    de biens sociaux, abus de confiance, complicité d’abus de confiance et
                    recel de chacune de ces infractions ». Le 1er décembre 2010, deux juges
                    d’instruction du tribunal de grande instance de Paris ont été désignés
                    pour mener l’enquête. C ­ elle-ci a notamment porté sur le mode de finance-
                    ment de biens mobiliers et immobiliers acquis en France par plusieurs
                    personnes, dont M. Teodoro Nguema Obiang Mangue, fils du président
                    de la Guinée équatoriale, qui était à l’époque ministre d’Etat chargé de
                    l’agriculture et des forêts de la Guinée équatoriale.
                       25. L’enquête diligentée a plus particulièrement concerné les modalités
                    d’acquisition par M. Teodoro Nguema Obiang Mangue de divers objets
                    de très grande valeur et d’un immeuble sis au 42 avenue Foch à Paris. Le
                    28 septembre 2011, les enquêteurs ont effectué un premier transport au
                    42 avenue Foch à Paris et saisi des véhicules de luxe stationnés sur place
                    qui appartenaient à l’intéressé. Alors qu’ils se trouvaient sur les lieux,
                    l’ambassadeur de Guinée équatoriale et un avocat français représentant
                    cet Etat sont venus protester contre les opérations en cours en invoquant
                    la souveraineté de la Guinée équatoriale. Le 3 octobre 2011, les enquê-
                    teurs ont saisi d’autres véhicules de luxe appartenant à M. Teo-
                    doro Nguema Obiang Mangue dans des parcs de stationnement
                    environnants. Le 4 octobre 2011, l’ambassade de Guinée équatoriale en
                    France a adressé au ministère français des affaires étrangères et euro-
                    péennes (ci‑après, le « ministère des affaires étrangères 1 ») une note verbale

                        1 Le ministère en question a été successivement appelé « ministère des affaires étrangères

                    et européennes » (2007‑2012), « ministère des affaires étrangères et du développement inter-
                    national » (2012-2017), puis « ministère de l’Europe et des affaires étrangères » (depuis 2017).
                    Aux fins du présent arrêt, il sera désigné par l’expression « ministère des affaires étrangères ».

                    15




5 CIJ1142.indb 26                                                                                                        21/02/19 15:44

                    304 	          immunités et procédures pénales (arrêt)

                    dans laquelle elle précisait que la Guinée équatoriale avait antérieurement
                    fait l’acquisition de l’immeuble sis au 42 avenue Foch à Paris, et que
                    celui‑ci était utilisé aux fins de sa mission diplomatique. Le 5 octobre
                    2011, les enquêteurs se sont de nouveau transportés au 42 avenue Foch à
                    Paris, où ils ont constaté la présence de deux affichettes portant les men-
                    tions « République de Guinée équatoriale — locaux de l’ambassade », qui,
                    selon eux, avaient été apposées la veille sur la porte d’entrée de l’im-
                    meuble. Par notes verbales en date du 11 octobre 2011, le ministère fran-
                    çais des affaires étrangères a fait savoir à l’ambassade de Guinée équatoriale
                    et aux magistrats instructeurs qu’il considérait que l’immeuble en cause
                    ne faisait pas partie des locaux de la mission diplomatique de la Gui-
                    née équatoriale, position que la France a maintenue par la suite malgré
                    les protestations répétées de la Guinée équatoriale.
                       26. Par note verbale du 17 octobre 2011, l’ambassade de Guinée équa-
                    toriale a informé le ministère français des affaires étrangères que « la rési-
                    dence officielle de Mme la déléguée permanente [de la Guinée équatoriale]
                    auprès de l’UNESCO se trouv[ait] dans les locaux de la mission diploma-
                    tique située au 40-42 avenue Foch, 75016, Paris ». Par note verbale du
                    31 octobre 2011 adressée à l’ambassade de Guinée équatoriale, le minis-
                    tère français des affaires étrangères a réaffirmé que l’immeuble sis au
                    42 avenue Foch à Paris « ne fai[sait] pas partie des locaux de la mission,
                    qu’il n’a[vait] jamais été reconnu comme tel et rel[evait], de ce fait, du
                    droit commun ».
                       27. Du 14 au 23 février 2012, l’immeuble sis au 42 avenue Foch à Paris
                    a fait l’objet de nouvelles perquisitions au cours desquelles d’autres biens
                    ont été saisis et enlevés. Ces opérations ont de nouveau été contestées par
                    la Guinée équatoriale, notamment lorsque ­celle-ci, par note verbale du
                    14 février 2012, a invoqué le bénéfice de la protection prévue par la
                    convention de Vienne pour la résidence officielle de sa déléguée perma-
                    nente auprès de l’UNESCO. Par note verbale du 12 mars 2012, la Gui-
                    née équatoriale a déclaré que les locaux du 42 avenue Foch à Paris étaient
                    utilisés aux fins de sa mission diplomatique en France. Le ministère fran-
                    çais des affaires étrangères, dans sa réponse en date du 28 mars 2012, a
                    renvoyé à la « pratique constante » de la France en matière de reconnais-
                    sance de la qualité de « locaux de la mission » et réaffirmé que l’immeuble
                    sis au 42 avenue Foch à Paris ne saurait être considéré comme faisant
                    partie de la mission diplomatique de la Guinée équatoriale.
                       28. L’un des juges chargés de l’instruction a notamment conclu que
                    l’achat de l’immeuble du 42 avenue Foch à Paris avait été financé en tout
                    ou partie par le produit des infractions visées par c­ elle-ci et que son véri-
                    table propriétaire était M. Teodoro Nguema Obiang Mangue. Il a donc
                    ordonné la saisie pénale immobilière du bâtiment le 19 juillet 2012. Cette
                    décision a par la suite été confirmée par la chambre de l’instruction de la
                    cour d’appel de Paris devant laquelle M. Teodoro Nguema Obiang
                    Mangue avait interjeté appel. Par note verbale en date du 27 juillet 2012,
                    l’ambassade de Guinée équatoriale en France a informé le service du pro-
                    tocole du ministère français des affaires étrangères que « les services de

                    16




5 CIJ1142.indb 28                                                                                     21/02/19 15:44

                    305 	          immunités et procédures pénales (arrêt)

                    l’ambassade [étaient], à partir de vendredi 27 juillet 2012, installés à
                    l’adresse sise : 42 avenue Foch, Paris 16e, immeuble qu’elle utili[sait]
                    désormais pour l’accomplissement des fonctions de sa mission diploma-
                    tique en France ».
                       29. Dans le cadre de l’enquête, la police a procédé à un certain nombre
                    d’auditions. Elle a notamment cherché à interroger M. Teodoro Nguema
                    Obiang Mangue à deux reprises au cours de l’année 2012. M. Teo-
                    doro Nguema Obiang Mangue, qui est devenu, le 21 mai 2012, second
                    vice-­président de la Guinée équatoriale chargé de la défense et de la sécu-
                    rité de l’Etat, a refusé de comparaître devant les tribunaux français au
                    motif qu’il jouissait d’une immunité de juridiction.
                       30. Un mandat d’arrêt a été délivré le 13 juillet 2012 à l’encontre de
                    M. Teodoro Nguema Obiang Mangue, qui l’a contesté devant la chambre
                    de l’instruction de la cour d’appel de Paris. Celle‑ci a toutefois considéré
                    que l’intéressé ne pouvait prétendre bénéficier d’une quelconque immu-
                    nité de juridiction pénale s’agissant d’actes qu’il aurait commis en France
                    à titre privé ; elle a en outre constaté qu’il avait refusé de comparaître et
                    de répondre aux convocations qui lui avaient été adressées.
                       31. Ne parvenant pas à entendre l’intéressé, les autorités judiciaires
                    françaises ont, par une demande en date du 14 novembre 2013, sollicité,
                    en application de la convention de Palerme, l’entraide judiciaire pénale
                    des autorités judiciaires équato-­guinéennes afin que c­ elles-ci transmettent
                    à M. Teodoro Nguema Obiang Mangue une convocation de première
                    comparution.
                       32. Les autorités judiciaires équato-­guinéennes ont accepté la demande
                    d’entraide judiciaire le 4 mars 2014. Elles l’ont ensuite exécutée. Le
                    18 mars 2014, une audience s’est tenue en Guinée équatoriale, à Malabo,
                    à laquelle les magistrats instructeurs français ont assisté par visioconfé-
                    rence. M. Teodoro Nguema Obiang Mangue a par la suite été mis en exa-
                    men par la justice française
                         « pour avoir à Paris et sur le territoire national courant 1997 et
                         jusqu’au mois d’octobre 2011 … apporté son concours à des opéra-
                         tions d’investissements cachés ou de conversion du produit direct ou
                         indirect d’un crime ou d’un délit … en acquérant plusieurs biens
                         mobiliers et immobiliers et [en] procédant au paiement de plusieurs
                         prestations de service ».
                    Le 19 mars 2014, un avis de cessation de recherches concernant l’intéressé
                    a été émis par l’un des juges français chargés de l’instruction.

                       33. Le 31 juillet 2014, M. Teodoro Nguema Obiang Mangue a saisi la
                    chambre de l’instruction de la cour d’appel de Paris en vue d’obtenir l’an-
                    nulation de sa mise en examen, au motif qu’il avait droit à l’immunité de
                    juridiction en sa qualité de second vice-­président de la Guinée équatoriale
                    chargé de la défense et de la sécurité de l’Etat. La cour d’appel a toutefois
                    rejeté sa requête par un arrêt du 11 août 2015. M. Teodoro Nguema
                    Obiang Mangue ayant saisi la Cour de cassation, ­celle-ci, par un arrêt du

                    17




5 CIJ1142.indb 30                                                                                    21/02/19 15:44

                    306 	          immunités et procédures pénales (arrêt)

                    15 décembre 2015, a écarté la thèse selon laquelle l’intéressé aurait droit à
                    l’immunité et a confirmé sa mise en examen.
                       34. L’enquête a été déclarée clôturée et le procureur de la République
                    financier a, le 23 mai 2016, pris un réquisitoire définitif aux fins notam-
                    ment que M. Teodoro Nguema Obiang Mangue soit jugé pour des délits
                    de blanchiment d’argent. Le 13 juin 2016, la Guinée équatoriale a déposé
                    sa requête devant la Cour (voir le paragraphe 1 plus haut). Le 5 septembre
                    2016, les juges d’instruction du tribunal de grande instance de Paris ont
                    ordonné le renvoi de M. Teodoro Nguema Obiang Mangue — qui avait
                    entre‑temps été nommé, par décret présidentiel du 21 juin 2016, vice-­
                    président de la Guinée équatoriale chargé de la défense nationale et de la
                    sécurité de l’Etat — devant le tribunal correctionnel de Paris afin d’y être
                    jugé pour les infractions qu’il aurait commises en France entre 1997 et
                    octobre 2011. Le 21 septembre 2016, le procureur de la République finan-
                    cier a émis un « mandement de citation à prévenu », ordonnant à M. Teo-
                    doro Nguema Obiang Mangue de se présenter le 24 octobre 2016 devant
                    le tribunal correctionnel de Paris pour une « audience au fond ».
                       35. L’adjoint du procureur de la République financier a par la suite indi-
                    qué aux conseils de M. Teodoro Nguema Obiang Mangue, dans un cour-
                    riel en date du 26 septembre 2016, que cette audience visait simplement à
                    « évoquer une difficulté de procédure ». Il a expliqué que, ayant constaté
                    une irrégularité (à savoir que le dispositif de l’ordonnance de renvoi ne
                    citait pas les dispositions pertinentes d’incrimination et de répression des
                    infractions), le ministère public avait estimé que le tribunal correctionnel de
                    Paris devait trancher cette question avant d’aborder l’affaire au fond.
                       36. Comme cela a été précisé plus haut (voir le paragraphe 6), le
                    29 septembre 2016, la Guinée équatoriale a déposé devant la Cour une
                    demande en indication de mesures conservatoires.
                       37. Le 24 octobre 2016, le tribunal correctionnel de Paris a renvoyé la
                    procédure au ministère public pour qu’il saisisse à nouveau les juges d’ins-
                    truction aux fins de régularisation de l’ordonnance de renvoi ; il a égale-
                    ment indiqué que les audiences de jugement se tiendraient du 2 au
                    12 janvier 2017.
                       38. Par ordonnance du 7 décembre 2016, la Cour a indiqué des mesures
                    conservatoires (voir le paragraphe 10 plus haut).
                       39. Le 2 janvier 2017, une audience au fond a eu lieu devant le tribunal
                    correctionnel de Paris, en l’absence de M. Teodoro Nguema Obiang
                    Mangue, représenté par ses avocats. La présidente du tribunal a notam-
                    ment relevé que, conformément à l’ordonnance de la Cour en date du
                    7 décembre 2016, toute mesure de confiscation de l’immeuble sis au
                    42 avenue Foch à Paris qui serait prononcée ne pourrait être exécutée
                    avant l’issue de la procédure judiciaire internationale. A la demande des
                    avocats de la défense, le tribunal a également décidé de reporter l’ouver-
                    ture du procès au 19 juin 2017.
                       40. Les audiences sur le fond devant le tribunal correctionnel de Paris se
                    sont tenues du 19 juin au 6 juillet 2017. Le 27 octobre 2017, le tribunal a
                    rendu son jugement, par lequel il a déclaré M. Teodoro Nguema Obiang

                    18




5 CIJ1142.indb 32                                                                                     21/02/19 15:44

                    307 	          immunités et procédures pénales (arrêt)

                    Mangue coupable des faits de blanchiment d’argent qui lui étaient repro-
                    chés, commis en France entre 1997 et octobre 2011. Il a été condamné à
                    une peine d’emprisonnement de trois ans, assortie d’un sursis, ainsi qu’à
                    une peine d’amende de 30 millions d’euros, également assortie de sursis. Le
                    tribunal a en outre ordonné la confiscation de l’ensemble des biens saisis
                    dans le cadre de l’information judiciaire et de l’immeuble sis au 42 ave-
                    nue Foch à Paris ayant déjà fait l’objet d’une saisie pénale immobilière.
                    S’agissant de la confiscation de cet immeuble, le tribunal, se référant à l’or-
                    donnance en indication de mesures conservatoires rendue par la Cour le
                    7 décembre 2016, a dit que « la procédure pendante devant [la Cour inter-
                    nationale de Justice] rend[ait] impossible non pas le prononcé d’une peine
                    de confiscation mais l’exécution par l’Etat français d’une telle mesure ».
                       41. A la suite du prononcé du jugement, M. Teodoro Nguema Obiang
                    Mangue a fait appel de sa condamnation devant la cour d’appel de Paris.
                    Cet appel ayant un effet suspensif, aucune mesure n’a été prise pour
                    mettre à exécution les peines prononcées à l’encontre de l’intéressé.



                                       II. Bases de compétence invoquées

                       42. La Cour rappelle que sa compétence est fondée sur le consente-
                    ment des parties, dans la seule mesure reconnue par celles‑ci (Activités
                    armées sur le territoire du Congo (nouvelle requête : 2002) (République
                    démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                    C.I.J. Recueil 2006, p. 32, par. 65, et p. 39, par. 88).
                       43. La Guinée équatoriale entend fonder la compétence de la Cour sur
                    deux instruments. Le premier est la convention de Palerme, entrée en
                    vigueur le 29 septembre 2003, que la France a ratifiée le 29 octobre 2002
                    et la Guinée équatoriale le 7 février 2003. Le second est le protocole de
                    signature facultative à la convention de Vienne, entré en vigueur le
                    24 avril 1964, que la France a ratifié le 31 décembre 1970 et auquel la
                    Guinée équatoriale a adhéré le 4 novembre 2014. Les deux Etats sont éga-
                    lement parties à la convention de Vienne, entrée en vigueur le 24 avril
                    1964, que la France a ratifiée le 31 décembre 1970 et à laquelle la Gui-
                    née équatoriale a adhéré le 30 août 1976.
                       44. L’article 35 de la convention de Palerme, dans sa partie pertinente,
                    se lit comme suit :
                            « 1. Les Etats Parties s’efforcent de régler les différends concernant
                         l’interprétation ou l’application de la présente convention par voie de
                         négociation.
                            2. Tout différend entre deux Etats Parties ou plus concernant l’in-
                         terprétation ou l’application de la présente convention qui ne peut
                         être réglé par voie de négociation dans un délai raisonnable est, à la
                         demande de l’un de ces Etats Parties, soumis à l’arbitrage. Si, dans
                         un délai de six mois à compter de la date de la demande d’arbitrage,

                    19




5 CIJ1142.indb 34                                                                                     21/02/19 15:44

                    308 	           immunités et procédures pénales (arrêt)

                         les Etats Parties ne peuvent s’entendre sur l’organisation de l’arbi-
                         trage, l’un quelconque d’entre eux peut soumettre le différend à la
                         Cour internationale de Justice en adressant une requête conformé-
                         ment au Statut de la Cour. »
                       45. L’article premier du protocole de signature facultative à la conven-
                    tion de Vienne dispose que
                         « [l]es différends relatifs à l’interprétation ou à l’application de la
                         convention relèvent de la compétence obligatoire de la Cour inter­
                         nationale de Justice, qui, à ce titre, pourra être saisie par une requête
                         de toute partie au différend qui sera elle‑même partie au présent
                         ­Protocole. »
                       46. La Cour rappelle que, pour déterminer si un différend concerne
                    l’interprétation ou l’application d’un traité particulier, elle
                         « ne peut se borner à constater que l’une des Parties soutient
                         qu’il existe un tel différend et que l’autre le nie. Elle doit rechercher
                         si les violations du traité … alléguées … entrent ou non dans les pré-
                         visions de ce traité et si, par suite, le différend est de ceux dont
                         la Cour est compétente pour connaître ratione materiae. »
                         (Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
                         d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
                         p. 810, par. 16.)
                       47. Il échet à la Cour, avant de traiter des exceptions préliminaires sou-
                    levées par la France, de déterminer l’objet du différend.


                                              III. Objet du différend

                          48. Le paragraphe 1 de l’article 40 du Statut et le paragraphe 1 de l’ar-
                    ticle 38 du Règlement imposent à l’Etat demandeur de préciser « l’objet
                    du différend » dans sa requête. Le Règlement prescrit encore que la
                    requête doit indiquer « la nature précise de la demande et con[tenir] un
                    exposé succinct des faits et moyens sur lesquels cette demande repose »
                    (paragraphe 2 de l’article 38 du Règlement), et le mémoire, comporter
                    un exposé des « faits sur lesquels la demande est fondée » (paragraphe 1
                    de l’article 49 du Règlement). Il appartient toutefois à la Cour d’éta-
                    blir objectivement ce sur quoi porte le différend entre les parties en
                    ­circonscrivant le véritable problème en cause et en précisant l’objet de
                     la demande. Elle examine à cet effet la requête, ainsi que les exposés écrits
                     et oraux des parties, tout en consacrant une attention particulière à la
                     formulation du différend utilisée par le demandeur (Obligation de
                     négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception
                     ­préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26 ; Différend
                      ­territorial et maritime (Nicaragua c. Colombie), exceptions préliminaires,
                       arrêt, C.I.J. Recueil 2007 (II), p. 848, par. 38). Elle tient compte des faits

                    20




5 CIJ1142.indb 36                                                                                       21/02/19 15:44

                    309 	          immunités et procédures pénales (arrêt)

                    que le demandeur invoque à l’appui de sa demande. Il s’agit là d’une
                    question de fond, et non de forme.

                                                         * *
                      49. La Cour rappelle que, dans sa requête déposée le 13 juin 2016, la
                    Guinée équatoriale indique que le différend entre les Parties découle de
                    certaines procédures pénales en cours en France, et concerne
                         « l’immunité de juridiction pénale du second vice-­      président de la
                         République de Guinée équatoriale chargé de la défense et de la sécu-
                         rité de l’Etat, ainsi que le statut juridique de l’immeuble qui abrite
                         l’ambassade de Guinée équatoriale en France, tant comme locaux de
                         la mission diplomatique que comme propriété de l’Etat.
                            Les procédures pénales contre le second vice-­président constituent
                         une atteinte à l’immunité à laquelle il a droit en vertu du droit inter-
                         national et l’entravent dans l’exercice de ses fonctions officielles en
                         tant que personne occupant un rang élevé dans l’Etat de Gui-
                         née équatoriale. A ce jour, ces procédures ont aussi donné lieu, entre
                         autres, à la saisie de l’immeuble sis au 42 avenue Foch à Paris, qui est
                         la propriété de la Guinée équatoriale et utilisé à des fins de sa mission
                         diplomatique en France. Ces procédures violent la convention de
                         Vienne du 18 avril 1961 sur les relations diplomatiques, la conven-
                         tion des Nations Unies du 15 novembre 2000 contre la criminalité
                         transnationale organisée et le droit international général. »
                      50. Il est en outre soutenu dans la requête que
                         « la République française a manqué à son obligation de respecter les
                         principes de l’égalité souveraine des Etats et de la non-­intervention
                         dans les affaires intérieures d’autres Etats à l’égard de la République
                         de Guinée équatoriale, conformément au droit international, en per-
                         mettant que ses juridictions engagent des procédures judiciaires
                         pénales contre son second vice-­président pour des allégations qui,
                         lors même qu’elles auraient été établies, quod non, relèveraient de la
                         seule compétence des juridictions équato-­guinéennes ».
                       51. La Guinée équatoriale indique encore, dans son mémoire, que le
                    différend entre les Parties
                         « trouve son origine dans certaines procédures pénales engagées en
                         France contre M. Teodoro Nguema Obiang Mangue, le vice-­président
                         de la Guinée équatoriale, chargé de la défense nationale et de la sécu-
                         rité de l’Etat. A l’occasion de ces procédures, la justice française a cru
                         devoir mépriser plusieurs actes et décisions relevant de la seule souve-
                         raineté et compétence exclusive de la Guinée équatoriale, étendre sa
                         compétence pénale sur le territoire de la Guinée équatoriale, nier l’im-
                         munité de juridiction pénale étrangère du vice-­président, chargé de la
                         défense nationale et de la sécurité de l’Etat, et méconnaître le statut

                    21




5 CIJ1142.indb 38                                                                                     21/02/19 15:44

                    310 	          immunités et procédures pénales (arrêt)

                         juridique de l’immeuble sis au 42 avenue Foch à Paris, tant comme
                         propriété de l’Etat de Guinée équatoriale que comme locaux affectés
                         à sa mission diplomatique en France. »

                                                          *
                      52. Les demandes formulées par la Guinée équatoriale sur le fonde-
                    ment de la convention de Palerme concernent premièrement la prétendue
                    violation par la France de l’immunité de juridiction pénale étrangère de
                    M. Teodoro Nguema Obiang Mangue, actuellement vice-­président de la
                    République de Guinée équatoriale chargé de la défense nationale et de la
                    sécurité de l’Etat. Elles portent deuxièmement sur la compétence pénale
                    excessive que la France se serait attribuée pour connaître des infractions
                    principales liées au délit de blanchiment d’argent. Troisièmement, elles
                    ont trait au prétendu non-­respect par la France de l’immunité de l’im-
                    meuble sis au 42 avenue Foch à Paris en tant que bien d’Etat de la Gui-
                    née équatoriale.
                      53. La demande formulée par la Guinée équatoriale sur le fondement
                    de la convention de Vienne concerne le prétendu non-­      respect par la
                    France de l’inviolabilité de l’immeuble sis au 42 avenue Foch à Paris en
                    tant que locaux de la mission diplomatique de la Guinée équatoriale. La
                    demanderesse avance les arguments suivants à l’appui de ses demandes.

                                                          *
                        54. Concernant M. Teodoro Nguema Obiang Mangue, la Guinée équa-
                    toriale affirme que, si celui‑ci était son ministre d’Etat chargé de l’agri­
                    culture et des forêts lorsque les poursuites pénales ont été initialement
                    engagées devant les juridictions françaises, il assume de nouvelles respon-
                    sabilités depuis qu’il a été nommé au rang élevé de second vice-­président
                    de la Guinée équatoriale chargé de la défense et de la sécurité de l’Etat le
                    21 mai 2012, puis de vice-­président de la Guinée équatoriale chargé de la
                    défense nationale et de la sécurité de l’Etat le 21 juin 2016. Selon la Gui-
                    née équatoriale, la nature de ces nouvelles fonctions, en particulier en ce
                    que leur exercice effectif demande qu’il voyage à l’étranger au nom de son
                    gouvernement, exige que la France respecte son immunité personnelle,
                    conformément au droit international coutumier. La Guinée équatoriale
                    avance que, d’une part, la conduite des procédures pénales engagées
                    contre M. Teodoro Nguema Obiang Mangue en France « consti[tue] une
                    atteinte à l’immunité [ratione personae] à laquelle il a droit en vertu du
                    droit international et l’entra[ve] dans l’exercice de ses fonctions officielles
                    en tant que personne occupant un rang élevé dans l’Etat de Guinée
                    ­équatoriale ». Elle allègue, d’autre part, qu’un tel comportement de la
                     France emporte violation des « principes de l’égalité souveraine et de l’in-
                     tégrité territoriale des Etats et de celui de la non‑intervention dans les
                     affaires intérieures d’autres Etats » que vise l’article 4 de la convention de
                     Palerme.

                    22




5 CIJ1142.indb 40                                                                                     21/02/19 15:44

                    311 	          immunités et procédures pénales (arrêt)

                      55. S’agissant de sa demande relative à l’extension excessive par la
                    France de sa compétence pénale, la Guinée équatoriale soutient que la
                    défenderesse
                         « s’est attribué, de manière unilatérale, une compétence pénale exces-
                         sive pour connaître et caractériser des prétendues infractions pénales
                         (les infractions principales liées au blanchiment d’argent) qui auraient
                         été commises sur le territoire de la Guinée équatoriale, par des
                         ­nationaux de la Guinée équatoriale et dont les victimes seraient des
                          Equato-­Guinéens ou l’Etat de Guinée équatoriale ».
                    La demanderesse estime que les infractions principales en question sont,
                    de par leur nature, des délits dont seul l’Etat de Guinée équatoriale serait
                    victime, et que, en conséquence, « seul l’Etat de Guinée équatoriale serait
                    compétent pour en connaître et bien placé pour déterminer leur commis-
                    sion ». La Guinée équatoriale expose en outre que son procureur général
                    a ouvert des enquêtes sur les infractions principales alléguées et conclu
                    qu’aucune de ces infractions n’avait été commise sur son territoire. Elle
                    fait valoir que l’article 4 de la convention de Palerme exige que toute
                    caractérisation des infractions principales soit faite d’une manière compa-
                    tible avec les principes de l’égalité souveraine et de la non-­intervention
                    dans les affaires intérieures d’un autre Etat. Elle en conclut que la France,
                    en déclarant unilatéralement que les infractions principales alléguées
                    d’abus de biens sociaux, de détournement de fonds publics, d’abus de
                    confiance et de corruption avaient effectivement été commises en Gui-
                    née équatoriale, a, en la présente espèce, violé lesdits principes visés à
                    l’article 4 de la convention de Palerme.

                       56. Pour ce qui est de sa demande concernant le statut de l’immeuble
                    sis au 42 avenue Foch à Paris en tant que bien d’Etat, la Guinée équato-
                    riale expose que, s’il détenait auparavant cet immeuble à titre privé, ayant
                    été, depuis le 18 décembre 2004, l’actionnaire unique des cinq sociétés
                    suisses qui en étaient propriétaires, M. Teodoro Nguema Obiang Mangue
                    a toutefois cédé l’intégralité de ses droits sociaux dans ces sociétés à l’Etat
                    équato-­guinéen le 15 septembre 2011, date à laquelle la Guinée équato-
                    riale aurait acquis la propriété de l’immeuble. La demanderesse précise
                    que la cession de l’immeuble à l’Etat équato-­guinéen a été officiellement
                    constatée et enregistrée par les autorités françaises compétentes le
                    17 octobre 2011. Selon la Guinée équatoriale, en refusant de reconnaître
                    l’immeuble sis au 42 avenue Foch à Paris comme un bien appartenant, à
                    dater du 15 septembre 2011, à l’Etat équato-­guinéen, et en ne faisant pas
                    en sorte que cet immeuble soit protégé des mesures de contrainte, telles
                    que la saisie pénale, ou d’exécution, la France viole les règles du droit
                    international coutumier régissant les immunités des Etats, de leurs agents
                    et de leurs biens, lesquelles découlent des principes visés à l’article 4 de la
                    convention de Palerme.

                                                          *
                    23




5 CIJ1142.indb 42                                                                                     21/02/19 15:44

                    312 	          immunités et procédures pénales (arrêt)

                       57. Concernant sa demande relative au statut de l’immeuble sis au
                    42 avenue Foch à Paris en tant que locaux de sa mission diplomatique en
                    France — demande formulée sur le fondement de la convention de
                    Vienne —, la Guinée équatoriale expose que, en ne garantissant pas l’in-
                    violabilité, la protection et l’immunité de cet immeuble, la France manque
                    à l’obligation qui lui incombe en vertu de l’article 22 de ladite convention.
                       58. La Guinée équatoriale affirme que l’immeuble du 42 avenue Foch
                    à Paris « a acquis le statut diplomatique » depuis le 4 octobre 2011 et que
                    sa mission diplomatique en France y a déménagé l’ensemble de ses ser-
                    vices en juillet 2012. Elle avance en outre qu’elle a, dans sa note verbale
                    du 4 octobre 2011 (voir le paragraphe 25 plus haut), indiqué au service du
                    protocole du ministère français des affaires étrangères que,
                         « [d]ans la mesure où il s’agi[ssai]t des locaux de la mission diploma-
                         tique, conformément à l’article [premier] de la convention de
                         Vienne … la République de Guinée équatoriale souhait[ait] [l’]infor-
                         mer officiellement afin que l’Etat français, conformément à l’ar-
                         ticle 22 de ladite convention, assure la protection de ces locaux ».
                    La Guinée équatoriale soutient qu’elle n’a depuis lors cessé d’affirmer le
                    statut diplomatique du bâtiment dans le cadre de divers échanges diplo-
                    matiques. Elle ajoute que la France n’a pas été cohérente sur sa position
                    car, depuis la naissance du différend, elle a accepté que ses autorités se
                    rendent à l’immeuble du 42 avenue Foch à Paris pour obtenir le visa d’en-
                    trée en Guinée équatoriale ; elle a, par l’intermédiaire de l’administration
                    fiscale française, perçu des droits sur la cession de l’immeuble intervenue
                    entre M. Teodoro Nguema Obiang Mangue et la Guinée équatoriale ; et
                    elle a dépêché une unité de sécurité à l’adresse de l’immeuble à l’occasion
                    de la tenue de l’élection présidentielle d’avril 2016 en Guinée équatoriale.
                    L’immeuble, qui fait office de locaux de la mission diplomatique de la
                    Guinée équatoriale en France, bénéficie donc, selon la demanderesse, de
                    l’inviolabilité, de la protection et de l’immunité prévues par l’article 22 de
                    la convention de Vienne.
                       59. La Guinée équatoriale affirme encore que des autorités françaises
                    se sont introduites dans le bâtiment et y ont procédé à des perquisitions à
                    maintes reprises entre le 28 septembre 2011 et le 23 février 2012, et qu’elles
                    ont ordonné sa saisie pénale immobilière le 19 juillet 2012, puis sa confis-
                    cation le 27 octobre 2017.

                                                         * *
                      60. La France conteste, pour sa part, que la Cour ait compétence pour
                    connaître des demandes de la Guinée équatoriale sur le fondement, pre-
                    mièrement, de la convention de Palerme et, deuxièmement, du protocole
                    de signature facultative à la convention de Vienne, au motif que ces
                    demandes portent sur « la violation alléguée de principes très généraux du
                    droit international que la Guinée équatoriale tente de relier artificielle-
                    ment » aux deux instruments qu’elle invoque comme bases de compé-

                    24




5 CIJ1142.indb 44                                                                                    21/02/19 15:44

                    313 	          immunités et procédures pénales (arrêt)

                    tence. La France s’oppose en outre à la compétence de la Cour au motif
                    que les « conclusions mêmes de la Guinée équatoriale — tant dans sa
                    requête que dans son mémoire — vont très a­ u-delà de l’objet du diffé-
                    rend » tel que c­ elle-ci le définit elle-même.
                       61. Rappelant la position prise par la Cour dans son ordonnance en
                    indication de mesures conservatoires du 7 décembre 2016, la France fait
                    valoir que le différend allégué, tel que la Cour l’a défini, ne concerne pas
                    la façon dont la France a exécuté les obligations qui lui incombent en
                    vertu de la convention de Palerme, mais semble en réalité « porter sur une
                    question distincte, celle de savoir si le vice-­président équato-­guinéen béné-
                    ficie en droit international coutumier d’une immunité ratione personae, et,
                    le cas échéant, si la France y a porté atteinte en engageant des poursuites
                    à son encontre ». C’est donc, selon la France, dans les strictes limites de
                    l’objet du différend tel qu’il est décrit dans la requête et le mémoire de la
                    Guinée équatoriale et circonscrit par les conventions sur lesquelles elle
                    entend établir la compétence de la Cour, que c­ elle-ci doit être appréciée.
                    La France conteste également la compétence de la Cour et la recevabilité
                    de la requête au motif que les griefs de la Guinée équatoriale procéde-
                    raient d’un abus de procédure et d’un abus de droit.

                                                          *
                       62. La France avance plusieurs arguments au sujet des demandes for-
                    mulées par la Guinée équatoriale sur le fondement de la convention de
                    Palerme. Elle expose, premièrement, que le but de cette convention est de
                    « promouvoir la coopération afin de prévenir et de combattre plus effica-
                    cement la criminalité transnationale organisée », soulignant que cet ins-
                    trument « ne vise nullement à organiser de manière générale les rapports
                    juridiques entre Etats au regard des principes mentionnés [à son article 4],
                    et notamment pas à poser un régime d’immunité ou à établir le statut des
                    biens des Etats parties ». La défenderesse avance par ailleurs que, en sou-
                    tenant que l’article 4 de la convention de Palerme « contient une « obliga-
                    tion autonome » de respecter le droit international coutumier en général »,
                    la Guinée équatoriale entretient une confusion indue entre les obligations
                    prévues par la convention et la manière dont ­celles-ci doivent être exécu-
                    tées, et qu’elle cherche, ce faisant, à attribuer à la convention un objet
                    qu’elle n’a pas et à étendre artificiellement le champ du consentement
                    donné en vertu du paragraphe 2 de l’article 35 de cet instrument. La
                    France ajoute que, étant donné que la demanderesse ne lui reproche ni de
                    ne pas avoir incriminé dans son droit interne les actes constitutifs des
                    infractions mentionnées dans la convention de Palerme, ni de ne pas avoir
                    établi la compétence de ses juridictions nationales à l’égard de ces mêmes
                    infractions, ni encore de ne pas avoir apporté sa coopération judiciaire,
                    aucune question d’interprétation ou d’application d’une obligation
                    conventionnelle n’est en cause.
                       63. Deuxièmement, la France expose que, si les obligations convention-
                    nelles requièrent la mise en conformité des droits internes avec la convention

                    25




5 CIJ1142.indb 46                                                                                     21/02/19 15:44

                    314 	           immunités et procédures pénales (arrêt)

                    de Palerme, la mise en œuvre des législations nationales continue à relever de
                    la souveraineté en matière pénale des Etats parties à cette convention. Elle
                    fait valoir que les poursuites pénales engagées contre M. Teodoro Nguema
                    Obiang Mangue pour une infraction de blanchiment d’argent l’ont été sur le
                    fondement du droit interne français, et que cela ne fait pas « entrer de telles
                    poursuites dans le champ des obligations conventionnelles ». Elle avance, en
                    particulier, que la Guinée équatoriale n’a pas démontré en quoi elle aurait
                    manqué aux obligations conventionnelles lui incombant en vertu des divers
                    articles de la convention de Palerme invoqués (notamment des articles 3, 4,
                    6, 11, 12, 14, 15 et 18). La France soutient en conséquence que les demandes
                    de la Guinée équatoriale ne concernent nullement l’application ou l’interpré-
                    tation de quelque disposition de cet instrument.
                       64. Troisièmement, en réponse à l’allégation de la Guinée équatoriale
                    selon laquelle la France « s[e serait] attribué, de manière unilatérale, une
                    compétence pénale excessive » en connaissant des infractions principales
                    associées au blanchiment d’argent et en les caractérisant, la défenderesse
                    fait valoir qu’elle a respecté son obligation, en vertu de l’article 6, d’incri-
                    miner et de réprimer les actes de blanchiment du produit du crime dans
                    son droit interne. La France affirme encore que l’article 15 de la conven-
                    tion de Palerme oblige chaque Etat partie à « adopte[r] les mesures néces-
                    saires pour établir sa compétence à l’égard des infractions établies
                    conformément [à la Convention] », et expose qu’elle a bien mis en œuvre
                    cette obligation conventionnelle dans son droit interne. Elle souligne en
                    outre que l’article 15 porte sur la compétence juridictionnelle et non sur
                    les immunités, et que l’immunité n’est pas une question de compétence,
                    mais d’exercice de la compétence. Les deux questions doivent donc, selon
                    elle, être soigneusement distinguées.

                                                           *
                       65. La France conteste également la compétence de la Cour au regard du
                    protocole de signature facultative à la convention de Vienne pour connaître
                    de la demande de la Guinée équatoriale concernant le statut juridique de
                    l’immeuble sis au 42 avenue Foch à Paris, en tant que locaux de sa mission
                    diplomatique en France, au motif que les autorités françaises n’ont jamais
                    reconnu l’immeuble en question comme faisant partie des locaux de la mis-
                    sion diplomatique de la Guinée équatoriale. Elle expose que, si les locaux
                    utilisés aux fins d’une mission diplomatique doivent effectivement jouir de
                    l’immunité et de l’inviolabilité au titre de la convention de Vienne, le régime
                    d’inviolabilité prévu à l’article 22 ne peut s’appliquer et être mis en œuvre
                    « que s’il est préalablement établi que le local en question avait bel et bien un
                    caractère diplomatique ». Ainsi, selon elle, la question sur laquelle porte réel-
                    lement le différend — et qui sort du champ de la convention de Vienne et de
                    celui de la compétence de la Cour — est celle de savoir si, au moment des
                    faits dont la Guinée équatoriale tire grief dans sa requête, l’immeuble devait
                    — ou non — être considéré comme étant utilisé aux fins de la mission
                    équato-­guinéenne en France.

                    26




5 CIJ1142.indb 48                                                                                       21/02/19 15:44

                    315 	          immunités et procédures pénales (arrêt)

                       66. De plus, selon la France, « la convention de Vienne ne comporte
                    pas de règles fixant les modalités ou la procédure permettant d’identifier
                    les locaux d’une mission diplomatique et, partant, de déterminer si le
                    régime de l’article 22 est applicable à un immeuble donné ». La défende-
                    resse soutient que cette question sort elle aussi du champ de la conven-
                    tion, et donc du champ de la compétence de la Cour.

                                                         * *
                       67. La Cour relève que le différend qui oppose les Parties découle des
                    procédures pénales engagées en France contre M. Teodoro Nguema
                    Obiang Mangue, et que, lorsque la Guinée équatoriale a, le 13 juin 2016,
                    déposé sa requête devant la Cour, celles‑ci étaient en cours devant les
                    juridictions françaises. Les faits de l’affaire et les conclusions des Parties
                    exposés plus haut indiquent qu’il existe plusieurs demandes distinctes sur
                    lesquelles les vues des Parties s’opposent et qui constituent l’objet du dif-
                    férend. Par commodité, ces demandes seront décrites au regard des bases
                    de compétence que la Guinée équatoriale invoque pour chaque demande.
                       68. L’aspect du différend à l’égard duquel la Guinée équatoriale
                    invoque la convention de Palerme comme base de compétence concerne
                    différentes demandes sur lesquelles les Parties ont présenté des vues diver-
                    gentes dans leurs écritures et plaidoiries. Les Parties s’opposent, premiè-
                    rement, sur le fait de savoir si, en conséquence des principes de l’égalité
                    souveraine et de la non-­intervention dans les affaires intérieures d’autres
                    Etats, tels que visés à l’article 4 de ladite convention, M. Teodoro
                    Nguema Obiang Mangue, en tant que vice-­président de la Guinée équa-
                    toriale chargé de la défense nationale et de la sécurité de l’Etat, jouit de
                    l’immunité de juridiction pénale étrangère. Deuxièmement, leurs vues
                    divergent sur la question de savoir si, en conséquence des principes visés
                    dans cette même disposition, l’immeuble sis au 42 avenue Foch à Paris
                    jouit de l’immunité des mesures de contrainte. Troisièmement, elles sont
                    en désaccord sur la question de savoir si, en établissant sa compétence sur
                    les infractions principales associées à l’infraction de blanchiment d’argent,
                    la France a outrepassé sa compétence pénale et manqué à l’obligation
                    conventionnelle lui incombant en vertu de l’article 4 de la convention de
                    Palerme, lu conjointement avec les articles 6 et 15 de cet instrument.
                       69. La Cour recherchera si cet aspect du différend entre les Parties, tel
                    que décrit ci‑dessus, est susceptible d’entrer dans les prévisions de la
                    convention de Palerme, et si, par suite, il est de ceux dont elle est compé-
                    tente pour connaître sur le fondement de cette convention. Cette question
                    est examinée dans la partie IV de l’arrêt.
                       70. L’aspect du différend à l’égard duquel la Guinée équatoriale
                    invoque le protocole de signature facultative à la convention de Vienne
                    comme base de compétence concerne deux demandes sur lesquelles les
                    Parties ont présenté des vues divergentes. La première est celle de savoir
                    si l’immeuble sis au 42 avenue Foch à Paris fait partie des locaux de la
                    mission de la Guinée équatoriale en France et peut donc bénéficier du

                    27




5 CIJ1142.indb 50                                                                                    21/02/19 15:44

                    316 	           immunités et procédures pénales (arrêt)

                    traitement accordé à pareils locaux par l’article 22 de la convention de
                    Vienne. Les Parties sont également en désaccord sur la question de savoir
                    si les mesures prises par les autorités françaises à l’égard de l’immeuble
                    emportent violation par la France des obligations lui incombant en vertu
                    de l’article 22. La Cour recherchera si cet aspect du différend entre les
                    Parties est susceptible d’entrer dans les prévisions de la convention de
                    Vienne et si, par suite, il est de ceux dont elle est compétente pour
                    connaître au titre du protocole de signature facultative à ladite conven-
                    tion. Cette question est examinée dans la partie V de l’arrêt.

                                                            *
                       71. La Cour relève que, outre les demandes exposées c­ i-­dessus, la Gui-
                    née équatoriale a formulé un certain nombre d’assertions en se fondant sur
                    la convention de Palerme comme base de compétence. La demanderesse
                    allègue que la France n’a pas exécuté les obligations de consultation et de
                    coopération lui incombant en vertu du paragraphe 5 de l’article 15 et de
                    l’article 18 de la convention de Palerme, respectivement, d’une manière com-
                    patible avec les principes de l’égalité souveraine, de l’intégrité territoriale des
                    Etats et de la non-­intervention dans les affaires intérieures d’autres Etats,
                    tels que visés à l’article 4. Elle expose que, ayant ouvert une enquête sur les
                    infractions principales associées à l’infraction de blanchiment d’argent pré-
                    tendument commises en Guinée équatoriale, son procureur général a conclu
                    qu’aucune de ces infractions n’avait jamais été commise. La demanderesse
                    fait valoir que, bien que cette information ait été communiquée aux autori-
                    tés françaises compétentes, ­celles-ci n’en ont tenu aucun compte et ont mis
                    en examen M. Teodoro Nguema Obiang Mangue pour blanchiment d’argent
                    en France. La Guinée équatoriale soutient qu’elle possède ce qu’elle qualifie
                    de compétence exclusive, en vertu de la convention de Palerme, pour déter-
                    miner si les infractions principales alléguées ont été commises. En consé-
                    quence, elle affirme que la France était tenue de prendre en considération,
                    conformément à l’obligation de consultation et de coopération lui incom-
                    bant en vertu de la convention de Palerme, le rapport adressé par le procu-
                    reur général de la Guinée équatoriale, et de se plier également aux conclusions
                    dudit rapport, en application des principes de l’égalité souveraine et de la
                    non-­intervention, en « mett[ant] fin aux procédures pénales ».
                       72. La France soutient, en réponse, que ces assertions n’ont pas été
                    présentées dans la requête de la Guinée équatoriale et procèdent, qui plus
                    est, d’une tentative de la demanderesse d’étendre l’objet du différend entre
                    les Parties. Elle affirme par ailleurs que l’obligation de coopération figu-
                    rant au paragraphe 5 de l’article 15 de la convention de Palerme n’impose
                    pas à un Etat partie de mettre fin aux procédures en cours à la demande
                    d’un autre Etat, et que ni l’obligation de consultation visée au para-
                    graphe 5 de l’article 15, ni l’obligation de coopération prévue par l’ar-
                    ticle 18 ne sauraient être interprétées comme ayant une incidence sur la
                    compétence des juridictions françaises pour engager des poursuites à rai-
                    son de faits de blanchiment d’argent commis sur le territoire français.

                    28




5 CIJ1142.indb 52                                                                                         21/02/19 15:44

                    317 	          immunités et procédures pénales (arrêt)

                      73. La Cour fait observer que la Guinée équatoriale a mentionné les
                    obligations conventionnelles de consultation et de coopération pour la
                    première fois dans son mémoire. Cependant, la demanderesse n’a fait
                    aucune référence, dans les conclusions figurant au terme de son mémoire,
                    à des demandes liées au manquement supposé à pareilles obligations. En
                    conséquence, selon la Cour, de telles assertions ne peuvent être considé-
                    rées que comme des arguments supplémentaires qui ne constituent pas
                    des demandes distinctes formulées au titre de la convention de Palerme.


                               IV. Première exception préliminaire : compétence
                                    en vertu de la convention de Palerme

                      74. Selon la première exception préliminaire soulevée par la France, la
                    Cour n’a pas compétence au titre de la convention de Palerme car le diffé-
                    rend qui l’oppose à la Guinée équatoriale, tel qu’il a été soumis à la Cour,
                    ne concerne nullement l’interprétation ou l’application de cet instrument.

                                                          *
                       75. A titre préliminaire, la Cour note que l’article 35 de la convention
                    de Palerme énonce certaines conditions de nature procédurale auxquelles
                    les Etats parties sont tenus de satisfaire avant de pouvoir la saisir d’un
                    différend. Ces Etats doivent ainsi s’efforcer de régler le différend par voie
                    de négociation pendant une période raisonnable puis, si l’un d’eux en fait
                    la demande, soumettre ce différend à l’arbitrage et s’employer à organiser
                    celui‑ci dans un délai de six mois à compter de la date de cette demande.
                       76. La Cour relève en outre que la Guinée équatoriale et la France ont
                    échangé des notes verbales concernant les poursuites engagées contre
                    M. Teodoro Nguema Obiang Mangue ainsi que l’immeuble sis au 42 ave-
                    nue Foch à Paris, et qu’elles ont tenu en janvier 2016 une réunion pour
                    discuter du différend. Le 26 octobre 2015, la Guinée équatoriale a pro-
                    posé que les deux Parties recourent à l’arbitrage. Cette offre, qui a été
                    faite plus de six mois avant le dépôt de la requête de la Guinée équato-
                    riale le 13 juin 2016, a été réitérée dans les notes verbales en date du 6 jan-
                    vier 2016 et du 2 février 2016. Par note verbale du 17 mars 2016, la France
                    a répondu que « les faits mentionnés par la note verbale de [la Gui-
                    née équatoriale avaient] fait l’objet en France de décisions de justice et
                    [qu’ils faisaient] encore l’objet de procédures judiciaires en cours »,
                    concluant qu’elle n’était « pas en mesure d’accepter l’offre de règlement
                    par les voies proposées par la République de Guinée équatoriale ». La
                    Cour considère donc qu’il avait été satisfait aux conditions de nature pro-
                    cédurale prévues à l’article 35 avant le dépôt de la requête de la Gui-
                    née équatoriale.

                                                         * *


                    29




5 CIJ1142.indb 54                                                                                     21/02/19 15:44

                    318 	           immunités et procédures pénales (arrêt)

                       77. La Cour en vient maintenant à la question de savoir si l’aspect du
                    différend décrit au paragraphe 68 entre dans les prévisions de la conven-
                    tion de Palerme. La Guinée équatoriale fait valoir que cet aspect du diffé-
                    rend pose des questions qui concernent l’interprétation et l’application de
                    l’article 4 lu conjointement avec d’autres articles de cet instrument.
                       78. L’article 4 de la convention de Palerme dispose ce qui suit :
                                              « Protection de la souveraineté
                         1. Les Etats Parties exécutent leurs obligations au titre de la présente
                            [c]onvention d’une manière compatible avec les principes de l’éga-
                            lité souveraine et de l’intégrité territoriale des Etats et avec celui
                            de la non‑intervention dans les affaires intérieures d’autres Etats.
                         2. Aucune disposition de la présente [c]onvention n’habilite un Etat
                            Partie à exercer sur le territoire d’un autre Etat une compétence
                            et des fonctions qui sont exclusivement réservées aux autorités de
                            cet autre Etat par son droit interne. »

                                                          * *
                      79. La France soutient que les règles du droit international coutumier,
                    en particulier celles relatives aux immunités des Etats et de leurs agents,
                    ne sont pas incorporées dans cet article. Elle affirme en outre qu’il n’existe
                    aucun différend entre les Parties mettant en cause l’une quelconque des
                    obligations au titre de la convention.
                      80. A l’allégation selon laquelle elle aurait étendu de manière excessive
                    sa compétence à des infractions relevant de la compétence exclusive de la
                    Guinée équatoriale, la France répond que la convention ne reconnaît nul-
                    lement à la Guinée équatoriale une compétence exclusive.

                                                           *
                       81. La Guinée équatoriale invoque l’article 4 à deux égards. Première-
                    ment, elle avance que les règles relatives à l’immunité ratione personae de
                    certaines personnes occupant un rang élevé et à l’immunité d’exécution
                    des biens d’Etat découlent directement des principes de l’égalité souve-
                    raine et de la non‑intervention visés à l’article 4. Elle soutient que l’ar-
                    ticle 4 impose aux Etats parties une obligation conventionnelle de
                    respecter les règles du droit international coutumier relatives aux immuni-
                    tés des Etats et de leurs agents lorsqu’ils appliquent la convention de
                    Palerme. S’appuyant sur cette interprétation de l’article 4, elle affirme que
                    la France, en omettant de respecter l’immunité à laquelle a droit le vice-­
                    président et l’immunité de toute mesure de contrainte dont jouit l’im-
                    meuble sis au 42 avenue Foch à Paris en tant que bien d’Etat, n’a pas
                    exécuté certaines obligations qui lui incombent en vertu de la convention
                    de Palerme d’une manière qui soit compatible avec l’article 4.
                       82. Deuxièmement, la Guinée équatoriale se fonde sur les principes expres-
                    sément visés à l’article 4 pour affirmer que la France n’a pas ­exécuté certaines

                    30




5 CIJ1142.indb 56                                                                                       21/02/19 15:44

                    319 	           immunités et procédures pénales (arrêt)

                    obligations qui lui incombent en vertu de la convention de Palerme d’une
                    manière qui soit compatible avec ces principes. Elle soutient en particulier que
                    la France a violé l’article 4 en exerçant sa compétence, conformément aux
                    articles 6 et 15 de la convention de Palerme, à l’égard de prétendues infrac-
                    tions qui relevaient de la seule compétence des juridictions équato-­guinéennes.
                       83. La Guinée équatoriale reconnaît que l’article 4 n’exige pas le respect
                    des principes de l’égalité souveraine et de la non‑intervention (en ce compris
                    les règles relatives aux immunités des Etats et de leurs agents qui, selon elle,
                    en découlent) de manière générale. Elle ne cherche pas à dissocier cet article
                    des autres dispositions de la convention. Elle soutient plutôt que le respect
                    de ces principes devient une obligation conventionnelle pour un Etat partie
                    lorsque celui‑ci applique les autres dispositions de cet instrument. Selon la
                    Guinée équatoriale, la France aurait violé l’article 4 dans la mise en œuvre
                    de l’article 6 (Incrimination du blanchiment du produit du crime), l’article 11
                    (Poursuites judiciaires, jugement et sanctions), l’article 12 (Confiscation et
                    saisie), l’article 14 (Disposition du produit du crime ou des biens confisqués),
                    l’article 15 (Compétence) et l’article 18 (Entraide judiciaire).

                                                          * *
                       84. La Cour examinera d’abord l’article 4 afin de déterminer si la
                    demande formulée par la Guinée équatoriale concernant les immunités
                    des Etats et de leurs agents entre dans les prévisions de cet article. A
                    moins que la Cour ne conclue que tel est le cas, l’aspect du différend
                    opposant les Parties au sujet des immunités invoquées à l’égard du vice-­
                    président équato-­guinéen et de l’immeuble sis au 42 avenue Foch à Paris
                    en tant que bien d’Etat ne saurait être considéré concerner l’interprétation
                    ou l’application de la convention de Palerme.
                       85. La Cour examinera ensuite l’argument de la Guinée équatoriale
                    selon lequel la France aurait violé l’article 4 de la convention en n’exécutant
                    pas les obligations qu’elle tient de ­celle-ci concernant l’incrimination du
                    blanchiment d’argent et l’établissement de sa compétence à l’égard de cette
                    infraction (en vertu des articles 6 et 15) d’une manière compatible avec les
                    principes de l’égalité souveraine et de la non-­intervention, tels que visés à
                    l’article 4. La Cour recherchera si les actes accomplis par la France dont la
                    Guinée équatoriale tire grief sont susceptibles d’entrer dans les prévisions
                    de la convention de Palerme. A moins que la Cour ne conclue que tel est le
                    cas, l’aspect du différend opposant les Parties au sujet de la compétence
                    excessive que la France se serait attribuée ne saurait être considéré concer-
                    ner l’interprétation ou l’application de la convention de Palerme.

                         A. La violation alléguée des règles relatives aux immunités des Etats
                                            et de leurs agents par la France
                      86. Le contexte factuel des poursuites engagées en France contre
                    M. Teodoro Nguema Obiang Mangue est rappelé plus haut aux para-
                    graphes 23 à 41.

                    31




5 CIJ1142.indb 58                                                                                      21/02/19 15:44

                    320 	            immunités et procédures pénales (arrêt)

                       87. La France considère l’article 4 comme une clause générale rappe-
                    lant des principes fondamentaux du droit international, qui établit un but
                    ou un objectif et non une obligation autonome. A cet égard, elle renvoie
                    à l’article premier du traité d’amitié, de commerce et de droits consulaires
                    entre les Etats‑Unis et l’Iran (­ci-après, le « traité d’amitié »), qui relève,
                    selon elle, du même type de « formulation conventionnelle » que l’article 4.
                    Elle rappelle que, dans l’affaire des Plates‑formes pétrolières, la Cour
                    avait constaté que l’article premier du traité d’amitié devait être regardé
                    comme fixant « un objectif à la lumière duquel les autres dispositions du
                    traité d[evaient] être interprétées et appliquées » (Plates‑formes pétrolières
                    (République islamique d’Iran c. Etats‑Unis d’Amérique), exception prélimi-
                    naire, arrêt, C.I.J. Recueil 1996 (II), p. 814, par. 28).
                       88. La France soutient que la convention de Palerme ne vise nullement
                    à organiser de manière générale les rapports juridiques entre Etats au
                    regard des principes de l’égalité souveraine, de l’intégrité territoriale et de
                    la non‑intervention, ni à poser un régime d’immunité ou à établir le statut
                    des biens des Etats parties. Elle fait valoir en outre que le paragraphe 2 de
                    l’article 4 est une reformulation, sous une forme négative, du principe
                    d’intégrité territoriale mentionné dans le premier paragraphe de ce même
                    article, dans le contexte de la coopération judiciaire.

                                                             *
                       89. Comme la Cour l’a rappelé, la Guinée équatoriale fait valoir que
                    M. Teodoro Nguema Obiang Mangue a droit à l’immunité ratione perso-
                    nae de poursuites pénales devant les tribunaux français et que l’immeuble
                    du 42 avenue Foch à Paris est un bien d’Etat qui bénéficie de l’immunité
                    d’exécution en France (voir les paragraphes 54 et 56).
                       90. La Guinée équatoriale soutient que les règles du droit international
                    coutumier relatives aux immunités des Etats et de leurs agents ainsi qu’à
                    l’immunité d’exécution des biens d’Etat, sont incorporées dans l’article 4 par
                    référence dans cette disposition aux principes de l’égalité souveraine et de la
                    non‑intervention. Dans ses écritures, elle affirme que « les règles relatives aux
                    immunités de juridiction étrangère auxquelles les Etats ont droit » sont
                    « consacrées par le principe de l’égalité souveraine » (les italiques sont de la
                    Cour). Lors des plaidoiries, elle a avancé que « les règles du droit internatio-
                    nal relatives à l’immunité de l’Etat, de ses représentants et de ses biens …
                    [étaient] incluses dans les principes visés à l’article 4 » (les italiques sont de la
                    Cour). Elle soutient en outre que le paragraphe 2 de l’article 4 doit être
                    considéré comme une protection additionnelle de la souveraineté de l’Etat
                    et qu’il ne restreint pas la portée du paragraphe 1 de ce même article.

                                                            * *
                      91. Conformément au droit international coutumier, tel que reflété aux
                    articles 31 et 32 de la convention de Vienne sur le droit des traités, les
                    dispositions de la convention de Palerme doivent être interprétées de

                    32




5 CIJ1142.indb 60                                                                                           21/02/19 15:44

                    321 	           immunités et procédures pénales (arrêt)

                    bonne foi suivant le sens ordinaire de leurs termes lus dans leur contexte
                    et à la lumière de l’objet et du but de ladite convention. Pour confirmer le
                    sens ainsi établi, éliminer une ambiguïté, un point obscur ou éviter un
                    résultat manifestement absurde ou déraisonnable, il peut être fait appel à
                    des moyens complémentaires d’interprétation, comme les travaux prépa-
                    ratoires de la convention et les circonstances dans lesquelles ­celle-ci a été
                    conclue (Application de la convention pour la prévention et la répression du
                    crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                    C.I.J. Recueil 2007 (I), p. 109 et 110, par. 160).
                       92. Le paragraphe 1 de l’article 4 dispose que « [l]es Etats Parties exé-
                    cutent leurs obligations [« shall carry out their obligations » en anglais] au
                    titre de la … [c]onvention [de Palerme] d’une manière compatible » avec
                    les principes auxquels il fait référence. La Cour estime que le terme
                    « shall » impose une obligation aux Etats parties. Le paragraphe 1 de l’ar-
                    ticle 4 n’est ni un préambule ni la simple formulation d’un but général,
                    comme la Cour l’avait déclaré au sujet de l’article premier du traité d’ami-
                    tié en l’affaire des Plates‑formes pétrolières. Toutefois, l’article 4 n’est pas
                    indépendant des autres dispositions de la convention. Son but est de
                    garantir que les Etats parties à la convention s’acquittent de leurs obliga-
                    tions conformément aux principes de l’égalité souveraine, de l’intégrité
                    territoriale des Etats et de la non‑intervention dans les affaires intérieures
                    d’autres Etats.
                       93. Comme la Cour l’a déjà constaté, les règles relatives à l’immunité
                    de l’Etat procèdent du principe de l’égalité souveraine des Etats (Immuni-
                    tés juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)),
                    arrêt, C.I.J. Recueil 2012 (I), p. 123‑124, par. 57). Cependant, l’article 4
                    ne fait nullement référence aux règles du droit international coutumier, en
                    ce compris celles de l’immunité de l’Etat, qui découlent de l’égalité souve-
                    raine, mais au principe même de celle‑ci. L’article 4 se contente de ren-
                    voyer à des principes généraux du droit international. Lu dans son sens
                    ordinaire, le paragraphe 1 de l’article 4 n’impose pas aux Etats parties,
                    par sa référence à l’égalité souveraine, l’obligation de se comporter d’une
                    manière compatible avec les nombreuses règles de droit international qui
                    protègent la souveraineté en général, ainsi qu’avec toutes les conditions
                    dont ces règles sont assorties.
                       94. Le paragraphe 1 de l’article 4 de la convention de Palerme doit être
                    lu dans son contexte. Aux termes du paragraphe 2, « [a]ucune disposition
                    de [ladite] [c]onvention n’habilite un Etat Partie à exercer sur le territoire
                    d’un autre Etat une compétence et des fonctions qui sont exclusivement
                    réservées aux autorités de cet autre Etat par son droit interne ». Le para-
                    graphe 2 de l’article 4 ne renvoie pas aux règles du droit international
                    coutumier relatives aux immunités des Etats et de leurs agents. Qui plus
                    est, aucune des dispositions de la convention de Palerme ne se rapporte
                    expressément auxdites immunités.
                       95. Le paragraphe 1 de l’article 4 doit également être lu à la lumière de
                    l’objet et du but de la convention, tels qu’énoncés en son article premier,
                    qui sont de promouvoir la coopération afin de prévenir et de combattre

                    33




5 CIJ1142.indb 62                                                                                      21/02/19 15:44

                    322 	           immunités et procédures pénales (arrêt)

                    plus efficacement la criminalité transnationale organisée. L’interprétation
                    de l’article 4 avancée par la Guinée équatoriale, selon laquelle les règles
                    coutumières relatives aux immunités des Etats et de leurs agents seraient
                    incorporées dans la convention en tant qu’obligations convention­
                    nelles, est sans rapport avec l’objet et le but déclarés de l’instrument en
                    question.
                       96. La Cour conclut que, suivant son sens ordinaire, l’article 4, lu dans
                    son contexte et à la lumière de l’objet et du but de la convention, n’incor-
                    pore pas les règles du droit international coutumier relatives aux immuni-
                    tés des Etats et de leurs agents. Cette interprétation est confirmée par les
                    travaux préparatoires de la convention de Palerme. Le comité spécial sur
                    l’élaboration d’une convention contre la criminalité transnationale organi-
                    sée s’est réuni à treize reprises entre janvier 1999 et février 2004 afin d’éla-
                    borer la convention et ses protocoles. Pour autant qu’en témoignent ces
                    documents, il n’a pas été fait référence, durant ce processus, aux immuni-
                    tés des Etats et de leurs agents en relation avec la rédaction de l’article 4.
                       97. Il ressort des comptes rendus des réunions préparatoires du comité
                    spécial que la question de l’immunité de l’Etat a été soulevée à deux
                    reprises, mais à propos d’autres dispositions. La première fois, une pro-
                    position tendant à inclure un article relatif aux mesures de lutte contre la
                    corruption des agents publics étrangers, entre autres, a conduit certaines
                    délégations à faire part de leurs préoccupations quant à l’immunité accor-
                    dée par les instruments internationaux à certains des agents visés. Cette
                    proposition n’a pas été retenue dans le texte final de la convention.
                       98. La seconde fois, la question de l’immunité des biens d’Etat s’est
                    posée dans le cadre d’une proposition de Singapour tendant à inclure une
                    disposition relative à l’immunité d’exécution des biens d’Etat dans l’ar-
                    ticle relatif à la confiscation et à la saisie (devenu l’article 12 de la conven-
                    tion de Palerme). Là non plus, cette proposition n’a pas été retenue dans
                    la version finale du texte de la convention. En revanche, il a été convenu
                    que les travaux préparatoires devraient préciser, dans les notes interpréta-
                    tives se rapportant à l’article 12, que
                         « l’interprétation de l’article 12 devrait tenir compte du principe de
                         droit international selon lequel un bien appartenant à un Etat étran-
                         ger et utilisé à des fins non commerciales ne peut être confisqué sans
                         l’autorisation dudit Etat. La convention n’a pas pour objet d’impo-
                         ser des restrictions aux règles régissant l’immunité diplomatique ou
                         l’immunité des Etats, ainsi que celle des organisations internatio-
                         nales. » (Travaux préparatoires, p. 119.)
                    Cette note interprétative précise que la convention de Palerme ne restreint
                    pas les règles régissant l’immunité des Etats. Elle est sans rapport avec
                    l’article 4 de la convention de Palerme et ne donne pas à penser que ces
                    règles sont incorporées par référence à la convention de Palerme.
                       99. Le paragraphe 1 de l’article 4 de la convention de Palerme est une
                    transposition du paragraphe 2 de l’article 2 de la convention contre le tra-
                    fic illicite de stupéfiants et de substances psychotropes de 1988 (­ci-après,

                    34




5 CIJ1142.indb 64                                                                                       21/02/19 15:44

                    323 	           immunités et procédures pénales (arrêt)

                    « la convention contre le trafic illicite de stupéfiants »). Le paragraphe 1 de
                    l’article 4 de la convention de Palerme est identique au paragraphe 2 de
                    l’article 2 de la convention contre le trafic illicite de stupéfiants, tandis que
                    le paragraphe 2 de l’article 4 du premier instrument est très semblable au
                    paragraphe 3 de l’article 2 du second. Le commentaire de la convention
                    contre le trafic illicite de stupéfiants relatif au paragraphe 2 de l’article 2
                    présente donc un intérêt aux fins de l’examen par la Cour de l’article 4 de
                    la convention de Palerme.
                       100. Dans le commentaire, il est indiqué que le paragraphe 2 de l’ar-
                    ticle 2 de la convention contre le trafic illicite de stupéfiants « réitère des
                    principes bien établis et universellement acceptés du droit international
                    touchant à l’égalité souveraine et à l’intégrité territoriale des Etats et à la
                    non‑ingérence dans les affaires intérieures des Etats » (commentaire,
                    par. 2.12). Selon le commentaire, s’il a été jugé nécessaire de réaffirmer ces
                    principes à l’article 2, c’est parce que la convention contre le trafic illicite
                    de stupéfiants « va beaucoup plus loin que les traités précédents concer-
                    nant le contrôle des drogues dans des domaines comme la répression et
                    l’entraide judiciaire » (commentaire, par. 2.13). Là encore, l’accent est mis
                    sur la répression et sur l’entraide judiciaire, et non sur l’immunité.
                       101. Le but de la convention contre le trafic illicite de stupéfiants,
                    énoncé en son article 2, est de promouvoir la coopération entre les Etats
                    parties pour qu’ils s’attaquent efficacement au trafic illicite de stupéfiants
                    et de substances psychotropes ayant une dimension internationale. Cette
                    convention ne comporte pas de disposition assurant aux individus soup-
                    çonnés de trafic de stupéfiants une protection au titre de l’immunité des
                    Etats. Le paragraphe 2 de l’article 2 de ce même instrument a pour but de
                    protéger la souveraineté, l’intégrité territoriale et la compétence nationale
                    de l’Etat. C’est également le but du paragraphe 1 de l’article 4 de la
                    convention de Palerme. Aucune de ces dispositions ne porte sur la ques-
                    tion, apparentée mais distincte, de l’immunité des individus ou des biens
                    d’Etat en territoire étranger.
                       102. Compte tenu de ce qui précède, la Cour conclut que les règles du
                    droit international coutumier relatives aux immunités des Etats et de leurs
                    agents ne sont pas incorporées dans l’article 4. En conséquence, l’aspect
                    du différend opposant les Parties au sujet de l’immunité invoquée en
                    faveur du vice-­président équato-­guinéen et de l’immunité de toute mesure
                    de contrainte invoquée en faveur de l’immeuble sis au 42 avenue Foch à
                    Paris en tant que bien d’Etat ne concerne pas l’interprétation ou l’appli-
                    cation de la convention de Palerme. Dès lors, la Cour n’a pas compétence
                    pour connaître de cet aspect du différend. La Cour note que sa conclu-
                    sion, selon laquelle les règles du droit international coutumier relatives
                    aux immunités des Etats et de leurs agents ne sont pas incorporées dans
                    l’article 4, est sans préjudice de l’applicabilité de ces règles.
                       103. La Guinée équatoriale formule une autre demande fondée sur la
                    convention de Palerme, qui est indépendante de la thèse selon laquelle les
                    règles relatives à l’immunité des Etats et de leurs agents seraient incorpo-
                    rées dans l’article 4. La Cour va maintenant examiner cette demande.

                    35




5 CIJ1142.indb 66                                                                                       21/02/19 15:44

                    324 	           immunités et procédures pénales (arrêt)

                            B. La compétence excessive que la France se serait attribuée
                       104. La Guinée équatoriale affirme que la législation française qui incri-
                    mine le blanchiment d’argent et qui établit la compétence de la France à
                    l’égard de cette infraction (en vertu des articles 6 et 15 de la convention de
                    Palerme), telle qu’interprétée et appliquée par les tribunaux français, ne res-
                    pecte pas les principes de l’égalité souveraine et de la non‑intervention. Par-
                    tant, selon la Guinée équatoriale, cette législation n’est pas en harmonie avec
                    l’article 4 de la convention. La Guinée équatoriale soutient que la Cour a
                    compétence pour connaître de cet aspect du différend qui l’oppose à la
                    France parce que ces faits entrent dans le champ de la convention de Palerme.
                       105. Ainsi qu’il a été rappelé ­ci-­dessus, la France soutient qu’il n’existe
                    aucun différend entre les Parties mettant en cause l’une quelconque des
                    obligations de la convention.
                       106. La Cour doit déterminer si l’aspect du différend opposant les Par-
                    ties au sujet de l’incrimination par la France du blanchiment d’argent et
                    de l’établissement de sa compétence à l’égard de cette infraction, tel que
                    décrit ci‑dessus, « concerne l’interprétation ou l’application » de la conven-
                    tion de Palerme. Pour ce faire, il lui faut rechercher si les violations que la
                    Guinée équatoriale reproche à la France sont susceptibles d’entrer dans
                    les prévisions de la convention de Palerme et si, par suite, cet aspect du
                    différend est de ceux qui relèvent de la compétence de la Cour en vertu du
                    paragraphe 2 de l’article 35 de cet instrument (voir le paragraphe 46 plus
                    haut).
                       107. L’article 6 de la convention de Palerme, dans ses parties perti-
                    nentes, dispose ce qui suit :
                                      « Incrimination du blanchiment du produit du crime
                         1. Chaque Etat Partie adopte, conformément aux principes fonda-
                            mentaux de son droit interne, les mesures législatives et autres
                            nécessaires pour conférer le caractère d’infraction pénale, lorsque
                            l’acte a été commis intentionnellement :
                         a) i)	A la conversion ou au transfert de biens dont celui qui s’y livre
                                 sait qu’ils sont le produit du crime, dans le but de dissimuler
                                 ou de déguiser l’origine illicite desdits biens ou d’aider toute
                                 personne qui est impliquée dans la commission de l’infraction
                                 principale à échapper aux conséquences juridiques de ses actes ;
                             ii) A la dissimulation ou au déguisement de la nature véritable,
                                 de l’origine, de l’emplacement, de la disposition, du mouve-
                                 ment ou de la propriété de biens ou de droits y relatifs dont
                                 l’auteur sait qu’ils sont le produit du crime ;
                         b) Et, sous réserve des concepts fondamentaux de son système juri-
                            dique :
                              i) A l’acquisition, à la détention ou à l’utilisation de biens dont
                                 celui qui les acquiert, les détient ou les utilise sait, au moment
                                 où il les reçoit, qu’ils sont le produit du crime ;

                    36




5 CIJ1142.indb 68                                                                                      21/02/19 15:44

                    325 	                immunités et procédures pénales (arrêt)

                            ii) A la participation à l’une des infractions établies conformé-
                                ment au présent article ou à toute autre association, entente,
                                tentative ou complicité par fourniture d’une assistance, d’une
                                aide ou de conseils en vue de sa commission.
                         2. Aux fins de l’application du paragraphe 1 du présent article :

                         a) Chaque Etat Partie s’efforce d’appliquer le paragraphe 1 du pré-
                            sent article à l’éventail le plus large d’infractions principales ;
                         b) Chaque Etat Partie inclut dans les infractions principales toutes
                            les infractions graves telles que définies à l’article 2 de la présente
                            convention et les infractions établies conformément à ses articles 5,
                            8 et 23. S’agissant des Etats Parties dont la législation contient une
                            liste d’infractions principales spécifiques, ­  ceux-ci incluent dans
                            cette liste, au minimum, un éventail complet d’infractions liées à
                            des groupes criminels organisés ;
                         c) Aux fins de l’alinéa b), les infractions principales incluent les
                            infractions commises à l’intérieur et à l’extérieur du territoire rele-
                            vant de la compétence de l’Etat Partie en question. Toutefois, une
                            infraction commise à l’extérieur du territoire relevant de la com-
                            pétence d’un Etat Partie ne constitue une infraction principale que
                            lorsque l’acte correspondant est une infraction pénale en vertu du
                            droit interne de l’Etat où il a été commis et constituerait une
                            infraction pénale en vertu du droit interne de l’Etat Partie appli-
                            quant le présent article s’il avait été commis sur son territoire. »
                      108. L’article 15 de la convention de Palerme, dans ses parties perti-
                    nentes, se lit comme suit :
                                                                         « Compétence
                         1. Chaque Etat Partie adopte les mesures nécessaires pour établir sa
                              compétence à l’égard des infractions établies conformément aux
                              articles 5, 6, 8 et 23 de la présente [c]onvention dans les cas suivants :
                         a) Lorsque l’infraction est commise sur son territoire
                         �����������������������������������������������������������������������������������������������������������������
                         6. Sans préjudice des normes du droit international général, la pré-
                              sente [c]onvention n’exclut pas l’exercice de toute compétence
                              pénale établie par un Etat Partie conformément à son droit
                              interne. »

                                                                           * *

                       109. La France reconnaît que l’article 6 impose aux Etats parties à la
                    convention l’obligation d’incriminer les actes de blanchiment d’argent
                    dans leur législation nationale. Elle affirme s’être acquittée de cette obliga-
                    tion puisque l’infraction de blanchiment d’argent est visée et réprimée par
                    son code pénal. Elle relève du reste que la Guinée équatoriale ne conteste

                    37




5 CIJ1142.indb 70                                                                                                                             21/02/19 15:44

                    326 	          immunités et procédures pénales (arrêt)

                    pas que la législation française soit conforme à l’obligation d’incrimina-
                    tion découlant de la convention. La France soutient qu’elle disposait déjà
                    d’une législation adéquate en matière de blanchiment d’argent et d’établis-
                    sement de sa compétence à l’égard de cette infraction au moment où elle a
                    ratifié la convention de Palerme, et qu’il n’y avait pas lieu pour elle de
                    promulguer une législation spécifique afin de donner effet à cet instrument.
                       110. S’agissant de l’argument de la Guinée équatoriale relatif à l’éten-
                    due de la compétence de la France, cette dernière indique que, étant
                    donné que les procédures engagées contre M. Teodoro Nguema Obiang
                    Mangue ne concernent que des faits commis sur le territoire français, elles
                    ne procèdent pas d’une extension extraterritoriale de la compétence des
                    juridictions françaises. Elle affirme en outre que le différend entre les Par-
                    ties, tel qu’il est défini dans la requête de la Guinée équatoriale, ne porte
                    pas sur l’établissement par la France de sa compétence à l’égard des
                    infractions visées par la convention.

                                                          *
                       111. La Guinée équatoriale ne prétend pas que la législation française
                    n’incrimine pas l’infraction de blanchiment d’argent conformément aux
                    prévisions de l’article 6, ni que la France n’a pas établi sa compétence
                    pénale de sorte qu’elle puisse engager des poursuites pour blanchiment
                    d’argent en application de l’article 15. Ce qu’elle soutient, c’est que la
                    législation française portant mise en œuvre des articles 6 et 15 est incom-
                    patible avec les principes de l’égalité souveraine et de la non‑intervention
                    visés à l’article 4.
                       112. La Guinée équatoriale affirme que la France n’a pas respecté les
                    principes de l’égalité souveraine et de la non‑intervention, tels que garan-
                    tis à l’article 4, en permettant que ses juridictions engagent des procédures
                    pénales sur la base de prétendues infractions qui, lors même qu’elles
                    seraient établies, relèveraient de la seule compétence des juridictions
                    équato-­guinéennes. Elle affirme, en particulier, que la France a étendu de
                    manière excessive sa compétence au titre de l’article 15 de la convention
                    de Palerme à des infractions principales qui auraient été commises en
                    Guinée équatoriale par des Equato‑Guinéens et dont les victimes auraient
                    été des Equato‑Guinéens ou l’Etat équato-­guinéen.

                                                         * *
                       113. De l’avis de la Cour, un Etat peut donner effet à un traité en
                    recourant à sa législation préexistante et il peut y avoir un différend quant
                    à la mise en œuvre d’un tel traité au moyen de pareille législation. En
                    conséquence, quand bien même la France n’aurait pas adopté de législa-
                    tion spécifique visant à mettre en œuvre les exigences de la convention de
                    Palerme, cette circonstance ne serait pas décisive aux fins de l’application
                    de la convention et, partant, de la compétence de la Cour à l’égard d’un
                    tel différend.

                    38




5 CIJ1142.indb 72                                                                                    21/02/19 15:44

                    327 	          immunités et procédures pénales (arrêt)

                      114. En revanche, pour apprécier si la France agissait en application
                    de la convention lorsqu’elle a pris des mesures contre M. Teodoro Nguema
                    Obiang Mangue, il convient de noter que la convention de Palerme recon-
                    naît que la définition des infractions et des règles juridiques et procédures
                    y afférentes relève du droit interne de l’Etat qui exerce les poursuites. En
                    particulier, le paragraphe 6 de l’article 11 est ainsi libellé :
                            « Aucune disposition de la présente [c]onvention ne porte atteinte
                         au principe selon lequel la définition des infractions établies confor-
                         mément à celle‑ci et des moyens juridiques de défense applicables
                         ainsi que d’autres principes juridiques régissant la légalité des incri-
                         minations relève exclusivement du droit interne d’un Etat Partie et
                         selon lequel lesdites infractions sont poursuivies et punies conformé-
                         ment au droit de cet Etat Partie. »
                    Conformément à ce principe général, la convention aide à coordonner,
                    mais ne régit pas, les mesures prises par les Etats parties dans l’exercice de
                    leur compétence nationale. Le paragraphe 9 de l’article 12, le para-
                    graphe 4 de l’article 13, les paragraphes 1 et 2 de l’article 14 et le para-
                    graphe 6 de l’article 15 sont également pertinents à cet égard ; ils prévoient
                    eux aussi que les Etats parties sont libres d’exécuter les obligations qu’ils
                    tiennent de la convention conformément à leur droit interne. Ce qui relève
                    de l’application de la convention est donc limité.

                                                         * *
                       115. La Cour en vient maintenant à la question de la compétence
                    excessive que la France se serait attribuée à l’égard des infractions princi-
                    pales du blanchiment d’argent. Elle note que, selon l’alinéa h) de l’ar-
                    ticle 2 de la convention de Palerme, l’expression « infraction principale »
                    désigne « toute infraction à la suite de laquelle un produit est généré, qui
                    est susceptible de devenir l’objet d’une infraction définie à l’article 6 de la
                    présente [c]onvention ». Le paragraphe 2 de l’article 6 impose aux Etats
                    parties l’obligation de « s’efforce[r] » de conférer le caractère d’infraction
                    pénale, tel que visé au paragraphe 1, à « l’éventail le plus large d’infrac-
                    tions principales », en ce compris les infractions commises à l’extérieur du
                    territoire relevant de leur compétence. Cette obligation est circonscrite
                    par l’alinéa c) du paragraphe 2 de l’article 6. Aux termes de celui‑ci, une
                    infraction principale commise à l’extérieur du territoire relevant de la
                    compétence d’un Etat partie doit nécessairement se rapporter à un acte
                    constitutif d’une infraction pénale en vertu du droit interne de l’Etat où il
                    a été commis, et qui constituerait en outre une infraction pénale en vertu
                    du droit interne de l’Etat partie prenant des mesures en application de
                    l’article 6 s’il avait eu lieu sur son territoire.
                       116. La Cour fait observer que l’alinéa c) du paragraphe 2 de l’ar-
                    ticle 6 ne concerne pas la question de savoir si un individu a commis une
                    infraction principale à l’étranger, mais celle, préalable et distincte, de
                    savoir si l’acte prétendument commis à l’étranger est constitutif d’une

                    39




5 CIJ1142.indb 74                                                                                     21/02/19 15:44

                    328 	          immunités et procédures pénales (arrêt)

                    infraction pénale en vertu du droit interne de l’Etat où il a été commis.
                    Elle note également que cette même disposition n’envisage pas la compé-
                    tence exclusive de l’Etat sur le territoire duquel une telle infraction a été
                    commise. Il appartient à chaque Etat partie d’adopter des mesures pour
                    incriminer les infractions visées par la convention conformément à l’ar-
                    ticle 6, et pour incriminer notamment « l’éventail le plus large » d’infrac-
                    tions principales commises à l’intérieur et à l’extérieur du territoire
                    relevant de sa compétence. Il appartient de même à chaque Etat partie
                    d’adopter les mesures nécessaires pour établir sa compétence à l’égard des
                    infractions visées par la convention, en vertu de l’article 15. Pareille
                    approche est conforme au principe énoncé au paragraphe 6 de cet article,
                    qui dispose que, « [s]ans préjudice des normes du droit international géné-
                    ral », la convention de Palerme n’exclut pas l’exercice de toute compé-
                    tence pénale établie par un Etat partie conformément à son droit interne.
                        117. En conséquence, la Cour constate que les violations que la
                    ­Guinée équatoriale reproche à la France ne sont pas susceptibles d’entrer
                     dans les prévisions de la convention de Palerme, et notamment de ses
                     articles 6 et 15, et que, partant, elle n’a pas compétence pour connaître de
                     l’aspect du différend concernant la compétence excessive que la France se
                     serait attribuée.

                                                         * *
                       118. Ayant analysé l’aspect du différend à l’égard duquel la Gui-
                    née équatoriale invoque la convention de Palerme comme base de compé-
                    tence (voir le paragraphe 68 plus haut), la Cour conclut que ­celui-ci n’est
                    pas susceptible d’entrer dans les prévisions de cette convention. En consé-
                    quence, la Cour n’a pas compétence au titre de la convention de Palerme
                    pour connaître de la requête de la Guinée équatoriale et doit retenir la
                    première exception préliminaire soulevée par la France.
                       119. Du fait de sa conclusion concernant la première exception pré­
                    liminaire, point n’est besoin pour la Cour de déterminer plus avant le
                    champ ou le contenu des obligations des Etats parties au titre de l’ar-
                    ticle 4 de la convention de Palerme (voir le paragraphe 102).


                          V. Deuxième exception préliminaire : compétence en vertu du
                         protocole de signature facultative à la convention de Vienne

                       120. La Cour rappelle que l’aspect du différend entre les Parties, à
                    l’égard duquel la Guinée équatoriale invoque le protocole de signature
                    facultative à la convention de Vienne comme base de compétence, porte
                    sur la question de savoir si l’immeuble sis au 42 avenue Foch à Paris fait
                    partie des locaux de la mission de la Guinée équatoriale en France et s’il
                    peut, par suite, bénéficier du traitement prévu par l’article 22 de la conven-
                    tion de Vienne. Il porte également sur le point de savoir si les mesures
                    prises par les autorités françaises à l’égard de cet immeuble emportent

                    40




5 CIJ1142.indb 76                                                                                    21/02/19 15:44

                    329 	           immunités et procédures pénales (arrêt)

                    violation par la France de l’obligation lui incombant en vertu dudit article
                    (voir le paragraphe 70 plus haut). La Guinée équatoriale entend fonder la
                    compétence de la Cour sur l’article premier du protocole de signature
                    facultative à la convention de Vienne, dont le texte est reproduit plus
                    haut, au paragraphe 45.
                       121. La Cour rappelle également que, en vertu des articles II et III du
                    protocole de signature facultative à la convention de Vienne, les parties à
                    un différend relatif à l’interprétation ou à l’application de la convention
                    de Vienne peuvent convenir, dans un délai de deux mois après qu’une
                    partie a notifié à l’autre qu’il existe à son avis un différend, d’adopter, au
                    lieu du recours à la Cour internationale de Justice, une procédure d’arbi-
                    trage ou de conciliation. Une fois ce délai écoulé, chaque partie peut, par
                    voie de requête, saisir la Cour du différend. Ainsi que la Cour l’a relevé,
                         « si le texte des articles II et III est examiné en même temps que celui
                         de l’article I et du préambule des protocoles, il tombe sous le sens
                         qu’il ne faut pas y voir une condition préalable à l’applicabilité de la
                         disposition précise et catégorique de l’article I qui prévoit la compé-
                         tence obligatoire de la Cour pour connaître des différends relatifs à
                         l’interprétation ou à l’application de la convention de Vienne »
                         (­Personnel diplomatique et consulaire des Etats-Unis à Téhéran
                         (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 25‑26,
                         par. 48).
                    La Cour a aussi précisé que
                         « les articles II et III se bor[naient] à stipuler que les parties p[ou-
                         vaient] convenir de recourir à l’arbitrage ou à la conciliation comme
                         procédure de remplacement de la saisine de la Cour. Il s’ensuit que,
                         premièrement, les articles II et III ne s’appliquent que si l’une des
                         parties au différend a proposé un recours à l’arbitrage ou à la conci-
                         liation et si l’autre partie s’est déclarée prête à étudier cette proposi-
                         tion. Deuxièmement, c’est seulement en ce cas que les dispositions de
                         ces articles concernant un délai de deux mois entrent en jeu et font
                         intervenir une limite de temps pour la conclusion de l’accord sur l’or-
                         ganisation de la procédure de remplacement. » (Ibid., p. 26, par. 48 ;
                         les italiques sont dans l’original.)
                       122. Ainsi que la Cour l’a constaté plus haut, au paragraphe 76, si la
                    Guinée équatoriale a proposé à la France de recourir à la conciliation ou
                    à l’arbitrage, c­ elle-ci ne s’est pas déclarée prête à étudier cette proposition
                    et a même expressément indiqué qu’elle ne pouvait y donner suite. Les
                    articles II et III du protocole de signature facultative à la convention de
                    Vienne n’affectent donc en rien une éventuelle compétence de la Cour au
                    titre de l’article premier de ­celui-ci (Immunités et procédures pénales (Gui-
                    née équatoriale c. France), mesures conservatoires, ordonnance du
                    7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1164, par. 64). Compte tenu
                    de ce qui précède, la Cour s’intéressera, sur la base de l’article premier
                    dudit protocole, à la question de savoir si l’aspect du différend concernant

                    41




5 CIJ1142.indb 78                                                                                       21/02/19 15:44

                    330 	          immunités et procédures pénales (arrêt)

                    le statut de l’immeuble sis au 42 avenue Foch à Paris, en tant que locaux
                    diplomatiques de la Guinée équatoriale (voir les paragraphes 70 et 120
                    plus haut), est relatif à l’interprétation ou à l’application de la convention
                    de Vienne et si, par suite, il entre dans le champ de cette disposition.

                                                         * *
                       123. La Cour rappelle que la France conteste sa compétence en vertu
                    de l’article premier du protocole de signature facultative à la convention
                    de Vienne au motif que le différend concernant le statut de l’immeuble sis
                    au 42 avenue Foch à Paris, en tant que locaux diplomatiques de la Gui-
                    née équatoriale, n’est pas relatif à l’interprétation ou à l’application de la
                    convention de Vienne (voir le paragraphe 65 plus haut). La Cour rappelle
                    en outre l’argument de la France qui expose que le régime d’inviolabilité
                    prévu par l’article 22 ne peut s’appliquer et être mis en œuvre « que s’il est
                    préalablement établi que le local en question avait bel et bien un caractère
                    diplomatique ». La France soutient également que les autorités françaises
                    n’ont jamais reconnu l’immeuble du 42 avenue Foch à Paris en tant que
                    locaux de la mission diplomatique de la Guinée équatoriale. Selon elle, le
                    différend porte ainsi en réalité sur la question de savoir si, au moment où
                    il a été perquisitionné et saisi, il convenait de considérer que cet immeuble
                    était utilisé aux fins de la mission équato-­guinéenne en France (voir le
                    paragraphe 65 plus haut). La défenderesse soutient que ce différend sort
                    du champ de la convention de Vienne et, par suite, de celui de la compé-
                    tence de la Cour.
                       124. La France fait valoir que, par note verbale du 28 mars 2012, elle
                    a rappelé à la Guinée équatoriale sa pratique constante en matière de
                    reconnaissance des locaux d’une mission diplomatique. Dans les termes
                    employés par le service du protocole du ministère des affaires étrangères,
                         « conformément à une pratique constante de la France, une ambas-
                         sade qui envisage d’acquérir des locaux pour sa mission en informe
                         au préalable le Protocole et s’engage à affecter lesdits locaux aux fins
                         de l’accomplissement de ses missions ou pour la résidence du chef de
                         mission.
                            La reconnaissance officielle de la qualité de « locaux de la mis-
                         sion », au sens de l’article [premier], alinéa i), de la convention de
                         Vienne sur les relations diplomatiques …, s’apprécie à la date de réa-
                         lisation de l’affectation desdits locaux aux services de la mission
                         diplomatique, soit au moment de l’installation effective. Le critère de
                         l’affectation réelle doit donc être rempli.
                            Ce n’est qu’à compter de cette date, notifiée par note verbale, que
                         les locaux bénéficient des protections idoines prévues notamment par
                         l’article 22 de la [c]onvention de Vienne. »
                      125. La France soutient que, puisqu’elle n’a jamais reconnu que le
                    bâtiment faisait partie des locaux de la mission diplomatique de la Gui-
                    née équatoriale, conformément à sa « pratique constante », ­  celui-ci ne

                    42




5 CIJ1142.indb 80                                                                                    21/02/19 15:44

                    331 	           immunités et procédures pénales (arrêt)

                    bénéficie pas du régime de protection garanti par l’article 22 de la conven-
                    tion de Vienne.
                       126. La France expose encore que la définition des « locaux de la mis-
                    sion », telle qu’énoncée à l’article premier, alinéa i), de la convention de
                    Vienne, est « essentiellement descriptive » et non prescriptive, car « elle ne
                    comporte aucune précision normative quant aux modalités ou procédures
                    par lesquelles il pourrait être établi qu’un immeuble entre effectivement dans
                    la catégorie des locaux diplomatiques ». Elle ajoute que, s’il énonce le régime
                    juridique des locaux diplomatiques, l’article 22 est silencieux quant aux cri-
                    tères ou à la procédure d’acquisition d’un tel statut. Selon la France, dès lors
                    que la convention de Vienne ne comporte aucune disposition fixant les
                    conditions dans lesquelles un immeuble peut recevoir la qualification de
                    locaux diplomatiques, cette question n’entre pas dans le champ de ladite
                    convention et, partant, comme il est prévu dans son préambule, « les règles
                    du droit international coutumier doivent continuer à régir les questions qui
                    n’ont pas été expressément réglées dans les dispositions de la … convention ».

                                                             *
                       127. La Guinée équatoriale affirme que le différend concernant le statut
                    juridique de l’immeuble du 42 avenue Foch à Paris, en tant que locaux
                    diplomatiques de la Guinée équatoriale, est relatif à « l’interprétation et
                    l’application de plusieurs dispositions de la [convention de Vienne], y com-
                    pris, sans s’y limiter, l’article [premier], alinéa i), et l’article 22 », et que la
                    Cour a donc compétence pour en connaître en vertu du protocole de signa-
                    ture facultative à la convention de Vienne. La demanderesse soutient, en
                    particulier, que l’immeuble fait partie de la mission diplomatique de la Gui-
                    née équatoriale au sens de l’alinéa i) de l’article premier de la convention de
                    Vienne et que, à ce titre, il devrait bénéficier du régime d’inviolabilité et
                    d’immunité contre les perquisitions et saisies prévu par ladite convention.
                    La Cour rappelle, à cet égard, les arguments présentés par la Guinée équa-
                    toriale à l’appui de sa thèse selon laquelle l’immeuble ferait partie des
                    locaux de sa mission diplomatique (voir les paragraphes 57-58 plus haut).
                       128. La Guinée équatoriale soutient que l’article premier, alinéa i), de
                    la convention de Vienne n’est pas simplement « descriptif », comme la
                    France le prétend, mais aussi « déclaratif », car « [a]ussitôt que l’immeuble
                    est affecté par l’Etat accréditant à des fins de mission diplomatique, au
                    moins en l’absence de conditions claires et incontestées imposées par
                    l’Etat accréditaire à tous les Etats accréditants, sans discrimination, l’Etat
                    accréditaire devrait lui reconnaître l’inviolabilité ». De surcroît, même si
                    la demanderesse reconnaît que certains pays adoptent des procédures
                    internes qui « soumettent l’affectation des locaux d’une mission diploma-
                    tique à l’approbation de l’Etat d’accueil », elle soutient que la France ne
                    possède pas de législation spécifique sur les immunités de l’Etat ou sur les
                    missions diplomatiques.

                                                           * *
                    43




5 CIJ1142.indb 82                                                                                          21/02/19 15:44

                    332 	                immunités et procédures pénales (arrêt)

                       129. La Cour rappelle que la France et la Guinée équatoriale sont
                    toutes deux parties à la convention de Vienne ainsi qu’au protocole de
                    signature facultative (voir le paragraphe 43 plus haut). Elle rappelle éga-
                    lement que la convention de Vienne est un traité sur « les relations, privi-
                    lèges et immunités diplomatiques » des Etats parties et que « le but desdits
                    privilèges et immunités est non pas d’avantager des individus mais d’assu-
                    rer l’accomplissement efficace des fonctions des missions diplomatiques
                    en tant que représentants des Etats » (voir préambule à la convention de
                    Vienne). L’article premier, alinéa i), de la convention de Vienne dispose :
                             « Aux fins de la présente convention, les expressions suivantes s’en-
                         tendent comme il est précisé ci‑dessous :
                         �����������������������������������������������������������������������������������������������������������������
                                i) L’expression « locaux de la mission » s’entend des bâtiments ou
                                    des parties de bâtiments et du terrain attenant qui, quel qu’en
                                    soit le propriétaire, sont utilisés aux fins de la mission, y com-
                                    pris la résidence du chef de la mission. »
                      130. L’article 22 de la convention de Vienne dispose :
                           « 1. Les locaux de la mission sont inviolables. Il n’est pas permis
                         aux agents de l’Etat accréditaire d’y pénétrer, sauf avec le consente-
                         ment du chef de la mission.
                           2. L’Etat accréditaire a l’obligation spéciale de prendre toutes
                         mesures appropriées afin d’empêcher que les locaux de la mission ne
                         soient envahis ou endommagés, la paix de la mission troublée ou sa
                         dignité amoindrie.
                           3. Les locaux de la mission, leur ameublement et les autres objets
                         qui s’y trouvent, ainsi que les moyens de transport de la mission, ne
                         peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou
                         mesure d’exécution. »
                       131. Afin d’établir sa compétence pour connaître de l’aspect du diffé-
                    rend tel qu’elle l’a défini plus haut au paragraphe 70, la Cour doit déter-
                    miner si ­ celui-ci est relatif à l’interprétation ou à l’application de la
                    convention de Vienne, comme l’exigent les dispositions de l’article pre-
                    mier du protocole de signature facultative à ladite convention (voir le
                    paragraphe 45 plus haut). Elle doit, pour ce faire, analyser les dispositions
                    pertinentes de la convention de Vienne en appliquant les règles du droit
                    international coutumier en matière d’interprétation des traités, telles que
                    décrites plus haut au paragraphe 91.
                       132. L’article premier, alinéa i), de la convention de Vienne commence
                    par cette phrase : « Aux fins de la présente [c]onvention, les expressions
                    suivantes s’entendent comme il est précisé ci‑dessous. » Cette disposition
                    ne fait donc que définir ce que désigne l’expression « locaux de la mis-
                    sion », utilisée plus loin, à l’article 22. Sont considérés comme des « locaux
                    de la mission », au titre de la convention de Vienne, les bâtiments ou par-
                    ties de bâtiment qui, quel qu’en soit le propriétaire, sont « utilisés aux fins
                    de la mission » diplomatique, y compris la résidence du chef de la mission.

                    44




5 CIJ1142.indb 84                                                                                                                             21/02/19 15:44

                    333 	           immunités et procédures pénales (arrêt)

                       133. L’article 22 de la convention de Vienne assure un régime d’inviola-
                    bilité, de protection et d’immunité aux « locaux d[’une] mission
                    [diplomatique] » en faisant obligation à l’Etat accréditaire, notamment, de
                    s’abstenir de pénétrer dans de tels locaux sans le consentement du chef de
                    la mission, et d’empêcher que lesdits locaux soient envahis ou endomma-
                    gés, ou la paix de la mission troublée, par ses agents. Il garantit en outre
                    que les locaux de la mission, leur ameublement et les autres objets qui s’y
                    trouvent, ainsi que les moyens de transport de la mission, ne puissent faire
                    l’objet d’aucune perquisition, réquisition, saisie ou mesure d’exécution.
                       134. Dès lors qu’il existe, comme en l’espèce, des positions divergentes
                    sur la question de savoir si l’immeuble sis au 42 avenue Foch à Paris,
                    dont la Guinée équatoriale prétend qu’il est « utilisé [aux] fins de sa mis-
                    sion diplomatique », peut être considéré comme « locaux de la mission »
                    et, partant, s’il convient ou non de lui accorder la protection prévue par
                    l’article 22, il y a lieu de considérer que cet aspect du différend est « relatif
                    à l’interprétation ou à l’application de la convention de Vienne », au sens
                    de l’article premier du protocole de signature facultative à ladite conven-
                    tion. La Cour estime donc que cet aspect du différend entre dans le champ
                    de la convention de Vienne.
                       135. Au vu de ce qui précède, la Cour conclut qu’elle a compétence au
                    titre de l’article premier du protocole de signature facultative à la conven-
                    tion de Vienne pour connaître de cet aspect du différend.
                       136. La Cour doit maintenant déterminer l’étendue de sa compétence.
                    La France fait valoir, à titre subsidiaire, que si la Cour devait conclure à
                    sa compétence pour connaître de la demande de la Guinée équatoriale
                    relative au statut de l’immeuble sis au 42 avenue Foch à Paris en tant que
                    locaux diplomatiques, cette compétence « serait strictement limitée à
                    l’examen de la licéité de la saisie pénale immobilière de l’immeuble … à
                    l’exclusion de toute question relative aux biens mobiliers qui se trouvaient
                    dans l’immeuble avant sa saisie le 19 juillet 2012 ».
                       137. Si elle a jugé qu’un demandeur ne pouvait, en cours d’instance,
                    formuler une demande nouvelle qui aurait pour effet de modifier l’objet
                    du différend initialement porté devant elle (Différend territorial et mari-
                    time entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicara-
                    gua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 695, par. 108), la
                    Cour n’est pas convaincue que la Guinée équatoriale ait agi de la sorte
                    lorsqu’elle a présenté son argumentation concernant les biens mobiliers
                    saisis au 42 avenue Foch à Paris. L’aspect du différend, tel que la Cour l’a
                    défini au paragraphe 70 plus haut, est relatif à l’inviolabilité et à l’immu-
                    nité des locaux en question en tant que conséquences juridiques de leur
                    statut diplomatique. Les Parties conviennent que l’article 22 de la conven-
                    tion de Vienne assure l’inviolabilité des bâtiments ayant le statut de
                    locaux diplomatiques. Aux termes du paragraphe 3 de cette disposition,
                    les locaux de la mission, mais aussi « leur ameublement et les autres objets
                    qui s’y trouvent, ainsi que les moyens de transport de la mission », ne
                    peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou mesure
                    d’exécution. La Cour estime que toute demande de la Guinée équatoriale

                    45




5 CIJ1142.indb 86                                                                                       21/02/19 15:44

                    334 	           immunités et procédures pénales (arrêt)

                    relative aux biens mobiliers se trouvant dans les locaux du 42 avenue Foch
                    à Paris et fondée sur la violation alléguée de l’immunité dont jouirait cet
                    immeuble relève de l’objet du différend, et que, partant, la Cour est com-
                    pétente pour en connaître.
                       138. En conséquence, la Cour conclut qu’elle a compétence pour se
                    prononcer sur l’aspect du différend relatif au statut de l’immeuble en tant
                    que locaux diplomatiques, compétence qui inclut toute demande relative
                    aux pièces d’ameublement et autres objets se trouvant dans les locaux du
                    42 avenue Foch à Paris. La deuxième exception préliminaire soulevée par
                    la France doit donc être rejetée.


                                      VI. Troisième exception préliminaire :
                                       abus de procédure et abus de droit

                       139. Dans ses exceptions préliminaires, la France conteste la compétence
                    de la Cour au motif, notamment, que « la demande de la Guinée équatoriale
                    procède d’une utilisation abusive [de] droits », se référant à cet égard à un
                    « corollaire nécessaire du principe de bonne foi, tant sous la forme de l’abus
                    de procédure que de l’abus de droit ». Elle avance que le comportement de
                    la Guinée équatoriale procède d’un abus de droit et que la saisine de la Cour
                    constitue un abus de procédure. A l’audience, la France a fait valoir que,
                    peu importe que la Cour considère son argumentation relative à l’existence
                    d’un abus de droit et de procédure comme une exception d’incompétence ou
                    d’irrecevabilité, elle devrait refuser de connaître du différend au fond.
                       140. Pour ce qui est de l’abus de droit, la France mentionne des inco-
                    hérences contenues dans les correspondances et déclarations de la Gui-
                    née équatoriale, concernant la date d’acquisition par celle‑ci de l’immeuble
                    sis au 42 avenue Foch à Paris et l’usage auquel il était destiné. Elle affirme
                    que la Guinée équatoriale a, de manière « soudaine et inattendue », trans-
                    formé une résidence particulière en locaux destinés à sa mission, et nommé
                    « son propriétaire », M. Teodoro Nguema Obiang Mangue, « à des res-
                    ponsabilités politiques de plus en plus éminentes » à mesure que progres-
                    sait l’enquête des autorités françaises. Elle soutient que l’objectif de la
                    Guinée équatoriale était de soustraire M. Teodoro Nguema Obiang
                    Mangue et l’immeuble en question aux poursuites pénales engagées. La
                    France écrit à ce propos que le président de la République de Gui-
                    née équatoriale a « explicitement reconnu que l’invocation du caractère
                    diplomatique de l’immeuble sis au 42 avenue Foch [à Paris] découlait de
                    la volonté de faire échapper l’immeuble aux poursuites pénales ». Dans
                    une lettre du 14 février 2012 adressée au président français, le président
                    équato-­guinéen indiquait que, « à cause des pressions exercées contre [l]a
                    personne [de Teodoro Nguema Obiang Mangue], du fait d’une supposée
                    acquisition illégale de biens, [­celui-ci avait] décidé de revendre [l’]immeuble
                    [du 42 avenue Foch à Paris] au Gouvernement » équato-­guinéen.
                       141. S’agissant de l’abus de procédure, la France prétend que la requête
                    par laquelle la Guinée équatoriale a saisi la Cour constitue un abus de

                    46




5 CIJ1142.indb 88                                                                                      21/02/19 15:44

                    335 	          immunités et procédures pénales (arrêt)

                    cette nature en ce qu’elle a été formée « en l’absence manifeste de toute
                    voie de droit et en vue de couvrir des abus de droit commis par ailleurs ».

                                                          *
                       142. Dans ses observations écrites, la Guinée équatoriale avance que
                    l’allégation d’abus de droit « soulève des questions qui relèvent du fond de
                    l’affaire et qui ne peuvent pas être abordées dans le cadre de cette procé-
                    dure incidente » et conteste formellement avoir commis un quelconque
                    abus de droit.
                       143. A propos de l’allégation d’abus de procédure avancée par la
                    France, la Guinée équatoriale affirme avoir saisi la Cour de bonne foi et
                    conformément aux conditions et prescriptions des conventions sur les-
                    quelles elle base sa compétence. Elle accuse la France de chercher à la
                    dissuader de régler le différend par la voie judiciaire et soutient par ail-
                    leurs qu’il est de jurisprudence constante que la saisine de la Cour, même
                    si elle intervient immédiatement après l’acceptation de sa compétence, ne
                    constitue pas un abus de procédure. Enfin, elle estime qu’il est « parfaite-
                    ment légitime » pour elle d’avoir recours à la Cour pour mettre fin aux
                    poursuites pénales engagées devant les juridictions françaises contre son
                    vice-­président puisque, selon elle, la justice française exerce sa compé-
                    tence d’une manière qui est contraire au droit international.

                                                         * *
                       144. Ayant conclu qu’elle n’avait pas compétence au titre de la conven-
                    tion de Palerme (voir le paragraphe 118 plus haut), la Cour n’examinera
                    l’exception soulevée par la France qu’au regard de la convention de Vienne.
                       145. La Cour est d’avis que la troisième exception préliminaire de la
                    France doit être qualifiée d’exception d’irrecevabilité de la requête. C’est
                    d’ailleurs ce qui est reflété dans les conclusions finales de la France, qui
                    font référence non seulement à l’incompétence de la Cour, mais égale-
                    ment à l’irrecevabilité de la requête.
                       146. Dans la jurisprudence de la Cour et de sa devancière, une distinc-
                    tion a été établie entre abus de droit et abus de procédure. Si la notion
                    fondamentale d’abus est peut-être la même, les conséquences qu’em-
                    portent, d’une part, l’abus de droit, et de l’autre, l’abus de procédure,
                    peuvent varier.
                       147. La Cour permanente de Justice internationale a, en plusieurs occa-
                    sions, rejeté des arguments concernant un abus de droit au stade du fond,
                    faute d’éléments de preuve suffisants. Ainsi, en l’affaire relative à Certains
                    intérêts allemands en Haute‑Silésie polonaise, elle a conclu comme suit :
                           « L’Allemagne a conservé jusqu’au transfert effectif de la souverai-
                         neté le droit de disposer de ses biens, et ce n’est qu’un abus de ce
                         droit ou un manquement au principe de la bonne foi qui pourraient
                         donner à un acte d’aliénation le caractère d’une violation du Traité ;

                    47




5 CIJ1142.indb 90                                                                                    21/02/19 15:44

                    336 	          immunités et procédures pénales (arrêt)

                         un tel abus ne se présume pas, mais il incombe à celui qui l’allègue de
                         fournir la preuve de son allégation. » (Fond, arrêt no 7, 1926, C.P.J.I.
                         série A no 7, p. 30.)
                      148. En l’affaire relative à la Sentence arbitrale du 31 juillet 1989
                    (Guinée‑Bissau c. Sénégal), la Cour de céans s’est trouvée devoir exami-
                    ner un argument relatif à un abus de procédure. Aux dires du Sénégal,
                         « la requête de la Guinée‑Bissau [était] irrecevable, dans la mesure où
                         elle vis[ait] à utiliser la déclaration du président Barberis dans le but
                         de jeter le doute sur la validité de la sentence… Le Sénégal sout[enait]
                         que cette déclaration ne fai[sait] pas partie de la sentence et qu’en
                         conséquence toute tentative de la Guinée‑Bissau pour utiliser cette
                         déclaration dans un tel but « d[evait] être qualifiée d’abus de procé-
                         dure, abus visant à priver le Sénégal des droits qui lui rev[enaient] aux
                         termes de la sentence ». Le Sénégal sout[enait] aussi qu’il y a[vait] dis-
                         proportion entre les moyens invoqués et les conclusions présentées et
                         que l’instance a[vait] été introduite à l’effet de retarder la solution
                         définitive du litige. » (Arrêt, C.I.J. Recueil 1991, p. 63, par. 26.)
                    La Cour a rejeté cet argument au motif que « la requête de la Guinée‑­
                    Bissau a[vait] été présentée de manière appropriée dans le cadre des
                    voies de droit qui lui [étaient] ouvertes devant la Cour dans les circons-
                    tances de l’espèce » (ibid., p. 63, par. 27).
                       149. En l’affaire de Certaines terres à phosphates à Nauru (Nauru
                    c. Australie), l’Australie a soutenu que Nauru avait agi sans constance ni
                    bonne foi en matière de remise en état des terres à phosphate et que,
                    « dans l’exercice de son pouvoir discrétionnaire et pour servir la bonne
                    règle judiciaire, la Cour devrait … refuser de connaître des demandes de
                    [celle‑ci] » (exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 255,
                    par. 37). La Cour a
                         « consid[éré] que la requête de Nauru a[vait] été présentée de manière
                         appropriée dans le cadre des voies de droit qui lui [étaient] ouvertes …
                         [qu’elle] n’a[vait] pas à ce stade à apprécier les conséquences
                         ­éventuelles du comportement de Nauru sur le fond de l’affaire …
                          [et qu’i]l lui su[ffisait] de constater que ce comportement n’équi[valait]
                          pas à un abus de procédure. » (Ibid., par. 38.)
                       150. Un abus de procédure se rapporte à la procédure engagée devant
                    une cour ou un tribunal et peut être examiné au stade préliminaire de ladite
                    procédure. En la présente affaire, la Cour ne considère pas que la Gui-
                    née équatoriale, qui a établi une base de compétence valable, devrait voir sa
                    demande rejetée à un stade préliminaire s’il n’existe pas d’éléments attestant
                    clairement que son comportement pourrait procéder d’un abus de procé-
                    dure. Or, pareils éléments n’ont pas été présentés à la Cour. Seules des cir-
                    constances exceptionnelles peuvent justifier que la Cour rejette pour abus
                    de procédure une demande fondée sur une base de compétence valable. La
                    Cour estime ne pas être en présence de telles circonstances en l’espèce.

                    48




5 CIJ1142.indb 92                                                                                      21/02/19 15:44

                    337 	          immunités et procédures pénales (arrêt)

                       151. En ce qui concerne l’abus de droit invoqué par la France, il
                    reviendra à chacune des Parties d’établir les faits ainsi que les moyens de
                    droit qu’elle entend faire prévaloir au stade du fond de l’affaire. La Cour
                    est d’avis que l’abus de droit ne peut être invoqué comme cause
                    d’irrecevabilité alors que l’établissement du droit en question relève du
                    fond de l’affaire. Tout argument relatif à un abus de droit sera examiné
                    au stade du fond de la présente affaire.
                       152. Pour les raisons exposées ci‑avant, la Cour n’estime pas devoir
                    déclarer irrecevable pour abus de procédure ou abus de droit la présente
                    demande de la Guinée équatoriale. La troisième exception préliminaire
                    soulevée par la France doit par conséquent être rejetée.


                                          VII. Conclusions générales

                       153. La Cour conclut qu’elle n’a pas compétence en vertu de la conven-
                    tion de Palerme pour connaître de la requête de la Guinée équatoriale.
                    Elle se déclare par ailleurs compétente au titre du protocole de signature
                    facultative à la convention de Vienne pour connaître des conclusions de la
                    Guinée équatoriale afférentes au statut de l’immeuble sis au 42 ave-
                    nue Foch à Paris en tant que locaux diplomatiques, sa compétence
                    incluant toute demande relative aux pièces d’ameublement et autres objets
                    se trouvant dans les locaux susmentionnés. Enfin, la Cour ne juge pas la
                    requête de la Guinée équatoriale irrecevable pour abus de procédure ou
                    abus de droit.

                                                          *
                                                      *       *

                      154. Par ces motifs,
                      La Cour,
                      1) Par onze voix contre quatre,
                       Retient la première exception préliminaire soulevée par la Répu-
                    blique française, selon laquelle la Cour n’a pas compétence sur la base de
                    l’article 35 de la convention des Nations Unies contre la criminalité trans-
                    nationale organisée ;
                      pour : M. Yusuf, président ; MM. Owada, Abraham, Bennouna, Can-
                        çado Trindade, Mme Donoghue, MM. Gaja, Bhandari, Crawford, Gevor-
                        gian, Salam, juges ;
                      contre : Mme Xue, vice-­présidente ; Mme Sebutinde, M. Robinson, juges ;
                        M. Kateka, juge ad hoc ;
                      2) A l’unanimité,
                       Rejette la deuxième exception préliminaire soulevée par la Répu-
                    blique française, selon laquelle la Cour n’a pas compétence sur la base du

                    49




5 CIJ1142.indb 94                                                                                  21/02/19 15:44

                    338 	          immunités et procédures pénales (arrêt)

                    protocole de signature facultative à la convention de Vienne sur les rela-
                    tions diplomatiques concernant le règlement obligatoire des différends ;
                      3) Par quatorze voix contre une,
                       Rejette la troisième exception préliminaire soulevée par la Répu-
                    blique française, selon laquelle la requête est irrecevable pour abus de
                    procédure ou abus de droit ;
                      pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Owada, Abra-
                        ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
                        Robinson, Crawford, Gevorgian, Salam, juges ; M. Kateka, juge ad hoc ;
                      contre : Mme Donoghue, juge ;
                      4) Par quatorze voix contre une,
                        Déclare qu’elle a compétence, sur la base du protocole de signature
                    facultative à la convention de Vienne sur les relations diplomatiques
                    ­concernant le règlement obligatoire des différends, pour se prononcer sur
                     la requête déposée par la République de Guinée équatoriale le 13 juin
                     2016, en ce qu’elle a trait au statut de l’immeuble sis au 42 avenue Foch à
                     Paris en tant que locaux de la mission, et que ce volet de la requête est
                     recevable.
                      pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Owada, Abra-
                        ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
                        Robinson, Crawford, Gevorgian, Salam, juges ; M. Kateka, juge ad hoc ;
                      contre : Mme Donoghue, juge.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le six juin deux mille dix-huit, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République de Guinée équa-
                    toriale et au Gouvernement de la République française.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                       Mme la juge Xue, vice-­présidente, Mme la juge Sebutinde, M. le juge
                    Robinson et M. le juge ad hoc Kateka joignent à l’arrêt l’exposé de leur
                    opinion dissidente commune ; M. le juge Owada joint une déclaration à
                    l’arrêt ; M. le juge Abraham joint à l’arrêt l’exposé de son opinion indivi-
                    duelle ; Mme la juge Donoghue joint à l’arrêt l’exposé de son opinion dis-

                    50




5 CIJ1142.indb 96                                                                                    21/02/19 15:44

                    339 	          immunités et procédures pénales (arrêt)

                    sidente ; MM. les juges Gaja et Crawford joignent une déclaration à
                    l’arrêt ; M. le juge Gevorgian joint à l’arrêt l’exposé de son opinion indi-
                    viduelle.

                                                                          (Paraphé) A.A.Y.
                                                                           (Paraphé) Ph.C.




                    51




5 CIJ1142.indb 98                                                                                  21/02/19 15:44

